


Exhibit 10.5

 

EXECUTION COPY

 

 

INDEMNITY REINSURANCE AGREEMENT

 

 

between

 

 

AMERICAN PIONEER LIFE INSURANCE COMPANY

 

(Ceding Company)

 

 

and

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY

 

(Reinsurer)

 

Effective as of April 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITION OF TERMS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Construction

9

Section 1.3.

Headings

9

 

 

 

ARTICLE II

BASIS OF COINSURANCE

9

 

 

 

Section 2.1.

Coinsurance

9

Section 2.2.

Duration of Coinsurance; Recapture

9

Section 2.3.

Parties to Coinsurance

10

 

 

 

ARTICLE III

CLOSING AND CONSIDERATION

10

 

 

 

Section 3.1.

Settlement Amount.

10

 

 

 

ARTICLE IV          COOPERATION BETWEEN THE CEDING COMPANY AND THE REINSURER
FOLLOWING THE COINSURANCE EFFECTIVE DATE

12

 

 

12

Section 4.1.

Ceding Company Service Period

12

Section 4.2.

Premium Payments, Negotiation of Checks

12

Section 4.3.

Reserves

12

Section 4.4.

Reserve Credits

12

Section 4.5.

Premium Taxes

12

Section 4.6.

Payments Relating to Commissions

13

Section 4.7.

Guaranty Fund Assessments

13

Section 4.8.

Reports

13

Section 4.9.

Monthly Settlement

13

Section 4.10.

Audit

14

Section 4.11.

Non-Guaranteed Elements

14

 

 

 

ARTICLE V           UNDERTAKINGS OF CEDING COMPANY FOLLOWING THE COINSURANCE
EFFECTIVE DATE

15

 

 

 

Section 5.1.

Cooperation

15

 

 

 

ARTICLE VI

INDEMNIFICATION

15

 

 

 

Section 6.1.

Indemnification by the Ceding Company

15

Section 6.2.

Indemnification by the Reinsurer

16

Section 6.3.

Indemnification and Arbitration Procedures

17

Section 6.4.

Cooperation

17

Section 6.5.

Payment in Full for Losses

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

INSOLVENCY

17

 

 

 

Section 7.1.

Payment of Benefits under an Insolvency

17

Section 7.2.

Required Notice of and Defense against Claims

18

 

 

 

ARTICLE VIII

ARBITRATION

18

 

 

 

Section 8.1.

Agreement to Arbitrate

18

Section 8.2.

Method

18

Section 8.3.

Power of Arbitrators

19

Section 8.4.

Arbitration Fees and Expenses; Decision

19

 

 

 

ARTICLE IX

GENERAL PROVISIONS

20

 

 

 

Section 9.1.

Notices

20

Section 9.2.

Confidentiality

20

Section 9.3.

Misunderstandings and Oversights

20

Section 9.4.

Reinstatements

20

Section 9.5.

Entire Agreement

20

Section 9.6.

Waivers and Amendments

20

Section 9.7.

No Third Party Beneficiaries

20

Section 9.8.

Binding Effect; No Assignment

21

Section 9.9.

Governing Law

21

Section 9.10.

Counterparts

21

Section 9.11.

Severability

21

Section 9.12.

Exhibits and Schedules

21

Section 9.13.

Election Statement

21

Section 9.14.

Additional Tax Provisions

22

Section 9.15.

Set Off

22

 

 

 

SCHEDULE 3.1

SETTLEMENT AMOUNT

 

SCHEDULE 4.6

PAYMENTS RELATING TO COMMISSIONS

 

SCHEDULE 4.9

MONTHLY SETTLEMENT REPORTS

 

EXHIBIT A

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

EXHIBIT B

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

EXHIBIT C

TRANSFERRED ASSETS

 

 

ii

--------------------------------------------------------------------------------


 

INDEMNITY REINSURANCE AGREEMENT

 

THIS INDEMNITY REINSURANCE AGREEMENT (the “Agreement”), effective as of April 1,
2009, is made and entered into by and between AMERICAN PIONEER LIFE INSURANCE
COMPANY, a Florida stock life and health insurance company (the “Ceding
Company”) and COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY, a Massachusetts
stock life insurance company (the “Reinsurer”).

 

WHEREAS, the Ceding Company has issued or assumed certain life insurance and
annuity Policies, which are identified by policy form number and/or plan code on
Exhibit A attached hereto; and

 

WHEREAS, the Ceding Company, together with certain of its Affiliates named
therein, and the Reinsurer have entered into (i) that certain Master Agreement
dated November 26, 2008, as amended by Amendment Number 1 to Master Agreement,
dated April 24, 2009 (the “Amendment”), with FAFLIC (collectively, the “Master
Agreement”) and (ii) that certain Joinder Agreement, dated January 9, 2009, with
FAFLIC (the “Joinder Agreement”), pursuant to which, among other things, the
Ceding Company and the Reinsurer have mutually agreed to enter into this
Agreement pursuant to which the Ceding Company shall cede, and the Reinsurer
shall indemnity reinsure, the Insurance Liabilities on a one hundred percent
(100%) coinsurance basis on the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Master Agreement and Joinder Agreement, and in reliance upon
the representations, warranties, conditions and covenants contained herein and
therein, and intending to be legally bound hereby, the Ceding Company and the
Reinsurer hereby agree as follows:

 

ARTICLE I

 

DEFINITION OF TERMS

 

Section 1.1. Definitions. Capitalized terms used in this Agreement, but not
otherwise defined in this Article I, shall have the meaning given thereto in the
Master Agreement. The following capitalized words and terms shall have the
following meanings when used in this Agreement:

 

(a)                                  “Affiliate” has the meaning ascribed
thereto in the Master Agreement.

 

(b)                                 “Agreement” has the meaning set forth in the
Preamble.

 

(c)                                  “Amendment” has the meaning set forth in
the second recital hereof.

 

(d)                                 “Applicable Law” has the meaning ascribed
thereto in the Master Agreement.

 

(e)                                  “Approved Designee” has the meaning
ascribed thereto in the Services Agreement.

 

1

--------------------------------------------------------------------------------


 

(f)                                    “Books and Records” has the meaning
ascribed thereto in the Master Agreement.

 

(g)                                 “Business Day” has the meaning ascribed
thereto in the Master Agreement.

 

(h)                                 “Ceding Company” has the meaning set forth
in the Preamble.

 

(i)                                     “Ceding Company Caused Extra Contractual
Liabilities” means all Extra Contractual Liabilities that are not Reinsurer
Caused Extra Contractual Liabilities or Reinsurer Covered Extra Contractual
Liabilities.

 

(j)                                     “Ceding Company Indemnified Parties” has
the meaning set forth in Section 6.2.

 

(k)                                  “Ceding Company Service Period” means the
period commencing on the Closing Date and ending on the Transition Date.

 

(l)                                     “Closing” has the meaning ascribed
thereto in the Master Agreement.

 

(m)                               “Closing Date” has the meaning ascribed
thereto in the Master Agreement.

 

(n)                                 “Closing Date Ceding Commission” means the
“Closing Date Ceding Commission” determined with respect to the Ceding Company
pursuant to the Master Agreement. The Closing Date Ceding Commission shall be
credited to the Ceding Company as a reduction in the Settlement Amount that
would otherwise be payable by the Ceding Company to the Reinsurer at Closing
under Section 2.2 of the Master Agreement and Section 3.1 of this Agreement.

 

(o)                                 “Closing Fee” has the meaning ascribed
thereto in the Amendment.

 

(p)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(q)                                 “Coinsurance Effective Date” means 12:01
a.m. (New York time) on the first calendar day of the calendar month in which
the Closing occurs.

 

(r)                                    “Conversion Services” has the meaning
ascribed thereto in the Services Agreement.

 

(s)                                  “Cost of Capital” means the cost of a
capital decrease resulting from the establishment of an Interest Maintenance
Reserve liability calculated as follows:

 

The product of (i) the average of the amounts of the Interest Maintenance
Reserve liability (a) as of the first day of each calendar year (except in the
case of the year in which the Coinsurance Effective Date occurs, which shall be
as of the last day of the calendar quarter preceding the Coinsurance Effective
Date) and (b) as of the last day of each calendar year, multiplied by (ii) an
annual, simple interest rate

 

2

--------------------------------------------------------------------------------


 

equal to 5% (pro-rated for the year in which the Coinsurance Effective Date
occurs) (in this manner, the Cost of Capital is amortized in accordance with the
Ceding Company’s Interest Maintenance Reserve amortization schedule as reported
in its statutory annual financial statement dated as of and for the period ended
December 31, 2008 over a period of ten (10) years).

 

(t)                                    “Dispute Notice” has the meaning set
forth in Section 3.1(d).

 

(u)                                 “ECL Cap” means an amount not to exceed in
the aggregate $10,000,000 in respect of Losses sustained or incurred by, or
asserted against, (x) the Ceding Company Indemnified Parties in respect of
Reinsurer Covered Extra Contractual Liabilities, (y) those other “Ceding Company
Indemnified Parties” in respect of “Reinsurer Covered Extra Contractual
Liabilities” under each of the other “Coinsurance Agreements” (as defined in the
Master Agreement), entered into by the Reinsurer or FAFLIC, as the case may be,
and Affiliates of the Ceding Company of even date herewith, and (z) the
Reinsurer or FAFLIC, as the case may be, in respect of Reinsurer Covered Extra
Contractual Liabilities hereunder and under such other “Coinsurance Agreements”
identified in clause (y), taken as a whole. For the avoidance of doubt, any
payment made by either the Reinsurer or FAFLIC, as the case may be, (i) in
respect of “Reinsurer Covered Extra Contractual Liabilities” under any other
such “Coinsurance Agreement” shall be applied against the ECL Cap under this
Agreement as if such payment had been made hereunder, and (ii) under clauses
(x), (y) or (z) of this definition shall be applied against the ECL Cap only one
time and shall not be counted as a payment made pursuant to more than one such
clause.

 

(v)                                 “Excluded Liabilities” means any claim,
obligation or liability arising under, in connection with, or with respect to,
the Policies:

 

(i)                                     for Premium Taxes, including any
litigation or expenses concerning Premium Taxes, to the extent arising with
respect to premiums collected on the Policies attributable to all periods before
the Coinsurance Effective Date, and/or to the extent based upon assessments
relating to all periods prior to the Coinsurance Effective Date;

 

(ii)                                  (x) in connection with participation by
the Ceding Company, whether voluntary or involuntary, in any guaranty fund or
other residual market mechanism established or governed by any state or
jurisdiction to the extent arising with respect to premiums attributable to all
periods prior to the Coinsurance Effective Date and/or (y) to the extent based
upon regulatory fines or assessments relating to events which initially occurred
or commenced prior to the Transition Date (provided, that such liability or
other obligation will not be an Excluded Liability if it arose out of any act or
omission of the Ceding Company or its Affiliate that occurred (or in the case of
an omission, failed to occur) on or after the Closing Date and was made at the
written or express direction or request of the Reinsurer or its designees);

 

(iii)                               for Ceding Company Caused Extra Contractual
Liabilities;

 

3

--------------------------------------------------------------------------------


 

(iv)                              for escheat liabilities arising in respect of
all periods prior to the Coinsurance Effective Date;

 

(v)                                 for all Producer Payments;

 

(vi)                              relating to disputes, litigation,
investigations by Governmental Authorities, arbitrations or legal proceedings
arising out of acts or omissions of the Ceding Company or its Affiliates that
occurred prior to the Closing Date in connection with the Policies, solely to
the extent such liabilities are not Extra Contractual Liabilities;

 

(vii)                           for all premiums, payments, fees or other
consideration or amounts due at any time with respect to Reinsurance Coverage;

 

(viii)                        or portions of the Policies, in each case, to the
extent reinsured or purported by the Ceding Company to be reinsured under
Reinsurance Coverage, whether or not such coverage is collected or collectible;

 

(ix)                                for any payment to the Internal Revenue
Service or any other Person resulting from or attributable to any act or
omission of the Ceding Company (including errors of product design, language, or
administration, or inaccurate or incomplete data maintained in Books and
Records) resulting in non-compliance of any Policy with the requirements of the
Code to the extent such act or omission was not made at the written or express
direction or request of the Reinsurer or its designees;

 

(x)                                   incurred by the Ceding Company in
connection with a breach, or other failure to perform, by the Ceding Company of
the terms of any acquisition agreement pursuant to which any of the Policies
were originally acquired by the Ceding Company, except as such breach or failure
to perform results from acts or omissions by the Ceding Company made at the
written or express direction or request of the Reinsurer or its designees;

 

(xi)                                arising from the remediation processes in
the States of Wisconsin and New York, respectively;

 

(xii)                             arising from any errors or omissions made by
the Ceding Company, its Affiliates or designees in calculating, paying,
documenting or administering any surrender charges on annuity contracts included
among the Policies, including those errors that arose in respect of surrender
charges in the State of Utah; and

 

(xiii)                          solely to the extent arising from changes that
are made by the Ceding Company to the non-guaranteed elements under the Policies
without the prior written consent of the Reinsurer other than such changes that
are required by Applicable Law.

 

4

--------------------------------------------------------------------------------


 

Excluded Liabilities shall not include any gross liabilities and obligations
incurred by the Ceding Company to the extent attributable to acts, errors or
omissions of the Reinsurer or its designees in connection with the Reinsurer’s
or its designees’ (x) exercise of contractual rights and privileges of the
Ceding Company under the Policies pursuant to the Transaction Agreements,
including pursuant to Sections 2.1(a) and 4.11 hereof or (y) performance of
Required Services after the Transition Date. In no event shall the term
“designees” as used in this paragraph or in Section 6.2(d)(i) include the Ceding
Company, its Affiliates or their designees.

 

(w)                               “Extra Contractual Liabilities” means all
liabilities, obligations and other losses (including lost profits) incurred or
arising at any time under or relating to any Policy that are not covered by, or
that are in excess of, the contractual benefits arising under the express terms
and conditions of such Policies, whether to Policyholders, Producers,
Governmental Authorities or any other Person, which liabilities and obligations
or losses shall include any liability for fines, penalties, forfeitures, excess
or penalty interest, punitive, exemplary, special or any other form of extra
contractual damages relating to the Policies, and attorneys’ fees and expenses
awarded, and which arise from any act, error or omission of a party or its
designees, whether or not intentional, negligent, in bad faith or otherwise,
including any act, error or omission of a party or its designees relating to
(i) the marketing, underwriting, production, issuance, cancellation or
administration of the Policies, (ii) the investigation, defense, trial,
settlement or handling of claims, benefits or payments arising out of or
relating to the Policies, or (iii) the failure to pay or the delay in payment,
or errors in calculating or administering the payment, of benefits, claims or
any other amounts due or alleged to be due under or in connection with the
Policies.

 

(x)                                   “Final Settlement Amount” has the meaning
set forth in Section 3.1(b).

 

(y)                                 “Final Settlement Date” has the meaning set
forth in Section 3.1(e).

 

(z)                                   “Governmental Authority” has the meaning
ascribed thereto in the Master Agreement.

 

(aa)                            “Independent Accountant” means Deloitte & Touche
LLP; provided, that if such accounting firm is either unable or unwilling to
accept such engagement, the Ceding Company and the Reinsurer shall jointly
request the American Arbitration Association to appoint, within ten
(10) Business Days from the date of such request, an internationally recognized
firm of public accountants independent of both the Ceding Company and the
Reinsurer to serve as Independent Accountant.

 

(bb)                          “Insurance Liabilities” means all claims,
obligations, indemnities, losses or liabilities (and no others) arising under,
in connection with, or with respect to, the Policies (other than, in all cases,
Excluded Liabilities):

 

(i)            prior to or after the Coinsurance Effective Date under the
express terms of the Policies, including (x) any right to purchase additional
coverage and obligations arising under legal or regulatory requirements, (y) any
loss settlements within Policy limits, and (z) all such liabilities relating to
actions, suits or claims instituted at or after the Coinsurance Effective Date
by a Person;

 

5

--------------------------------------------------------------------------------


 

(ii)           for Reinsurer Caused Extra Contractual Liabilities and Reinsurer
Covered Extra Contractual Liabilities, subject to the limitations contained in
Section 6.2;

 

(iii)          for all Premium Taxes, including any litigation expenses (but
only if initiated by or at the request of Reinsurer) concerning Premium Taxes,
to the extent arising with respect to premiums on the Policies attributable to
periods on or after the Coinsurance Effective Date, and/or to the extent based
upon assessments relating to all periods on or after the Coinsurance Effective
Date;

 

(iv)          (x) in connection with participation by the Ceding Company,
whether voluntary or involuntary, in any guaranty fund or other residual market
mechanism established or governed by any state or jurisdiction to the extent
arising with respect to premiums on the Policies attributable to periods on or
after the Coinsurance Effective Date and/or (y) to the extent based upon
regulatory fines or assessments relating to periods on or after (A) the Closing
Date, but only to the extent such regulatory fines or assessments arose out of
any act or omission of the Ceding Company or its Affiliate that occurred (or in
the case of an omission, failed to occur) on or after the Closing Date and was
made at the written or express direction or request of the Reinsurer or its
designees, or (B) the Transition Date;

 

(v)           for all out-of-pocket loss adjustment expenses incurred from and
after the Transition Date by the Ceding Company with respect to the Policies
(other than in connection with the Ceding Company’s participation in such
expenses under the Services Agreement);

 

(vi)          for escheat liabilities for checks issued by the Reinsurer on or
after the Coinsurance Effective Date; and

 

(vii)         for amounts payable on or after the Coinsurance Effective Date for
returns or refunds of premiums under the Policies.

 

(cc)         “Interim Services” has the meaning ascribed thereto in the Services
Agreement.

 

(dd)         “Joinder Agreement” has the meaning ascribed thereto in the second
recital hereof.

 

(ee)         “Loss” or “Losses” has the meaning ascribed thereto in the Master
Agreement.

 

(ff)           “Master Agreement” has the meaning set forth in the second
recital hereof.

 

(gg)         “Ongoing Services” has the meaning ascribed thereto in the Services
Agreement.

 

6

--------------------------------------------------------------------------------


 

(hh)         “Permitted Transactions” has the meaning ascribed thereto in the
Master Agreement.

 

(ii)           “Person” has the meaning ascribed thereto in the Master
Agreement.

 

(jj)           “Policies” means each of those insurance policy contracts and/or
annuity contracts issued or assumed by the Ceding Company (i) prior to 12:01
a.m. (New York time) on the Coinsurance Effective Date and that are identified
by policy form number and/or plan code on Exhibit A attached hereto and that are
in effect on the Coinsurance Effective Date or (ii) that are reinstated in, or
otherwise the subject of, a Permitted Transaction. “Policies” shall not include
any insurance policy contracts and/or annuity forms (including any net retained
liabilities of the Ceding Company thereunder) in respect of which the Ceding
Company has ceded all or a portion of the liabilities thereunder to Wilton
Reassurance Company pursuant to the Wilton Re Agreements.

 

(kk)         “Policyholder” has the meaning ascribed thereto in the Master
Agreement.

 

(ll)           “Premium Taxes” means the taxes, assessments, and fees imposed on
premiums relating to the Policies by any state, local, or municipal taxing
authority together with any related interest, penalties and additional amounts
imposed by any taxing authority with respect thereto, including retaliatory
taxes.

 

(mm)       “Producer” has the meaning ascribed thereto in the Master Agreement.

 

(nn)         “Producer Agreement” means any written, oral or other agreement or
contract between the Ceding Company and any Producer, or among or between
Producers, including any assignments of compensation thereunder, and relating to
the solicitation, sale, marketing, production or servicing of any of the
Policies.

 

(oo)         “Producer Payments” has the meaning ascribed thereto in the Master
Agreement.

 

(pp)         “Recapture Fee” has the meaning ascribed thereto in the Amendment.

 

(qq)         “Reconciliation Amount” has the meaning set forth in
Section 3.1(c).

 

(rr)           “Regulation” has the meaning set forth in Section 9.13.

 

(ss)         “Reinsurance Coverage” means all contracts, agreements and treaties
of reinsurance between the Ceding Company and any Third Party Reinsurer that are
in force and effect as of the Coinsurance Effective Date and cover risks
associated with the Policies or any portions thereof.

 

(tt)           “Reinsurer” has the meaning set forth in the Preamble.

 

(uu)         “Reinsurer Caused Extra Contractual Liabilities” has the meaning
set forth in Section 6.2(d).

 

7

--------------------------------------------------------------------------------

 

(vv)         “Reinsurer Covered Extra Contractual Liabilities” has the meaning
set forth in Section 6.2(e) (subject to the limitations therefor in
Section 6.2).

 

(ww)       “Reinsurer Indemnified Parties” has the meaning set forth in
Section 6.1.

 

(xx)          “Required Services” has the meaning ascribed thereto in the
Services Agreement.

 

(yy)         “SAP” means the statutory accounting practices and procedures
required or permitted by the insurance regulatory authority in the Ceding
Company’s state of domicile, consistently applied throughout the specified
period and in the immediately prior comparable period.

 

(zz)          “Services Agreement” means the services agreement entered into
among the Ceding Company, several Affiliates of the Ceding Company and the
Reinsurer of even date herewith.

 

(aaa)       “Settlement Amount” means the amount of the initial reinsurance
premium payment to be made at Closing by the Ceding Company to the Reinsurer in
consideration of the reinsurance of the Policies under this Agreement, which
shall be in an amount calculated pursuant to Schedule 3.1 attached hereto.

 

(bbb)      “Statutory Reserves and Liabilities” means the sum of all of the
reserve items (including reserve items for claims incurred but not reported and
claims in the course of settlement) maintained by the Ceding Company for the
Policies, net of Reinsurance Coverage, as set forth in Exhibit A attached
hereto. Exhibit B attached hereto sets forth the Statutory Reserves and
Liabilities by Policy as of the Coinsurance Effective Date, as such schedule may
be adjusted pursuant to Section 3.1 of this Agreement.

 

(ccc)       “Third Party Reinsurer” has the meaning ascribed thereto in the
Master Agreement.

 

(ddd)      “Transaction Documents” means this Agreement, the Master Agreement
and the Services Agreement.

 

(eee)       “Transferred Assets” means the cash, cash equivalents and other
assets transferred as part of the Settlement Amount and as set forth on
Exhibit C attached hereto. Such Transferred Assets shall be valued as of the
Closing Date according to the mechanics set forth on Exhibit C.

 

(fff)         “Transition Date” has the meaning ascribed thereto in the Services
Agreement.

 

(ggg)      “Wilton Re Agreements” has the meaning ascribed thereto in the
Amendment.

 

8

--------------------------------------------------------------------------------


 

Section 1.2. Construction. For the purposes of this Agreement, (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include the other gender as the context
requires; (ii) the terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules) and not to any particular provision
of this Agreement, and Article, Section, paragraph and Schedule references are
to the Articles, Sections, paragraphs and Schedules to this Agreement, unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation”; (iv) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified; and (v) all references herein to “$”
or “Dollars” shall refer to United States dollars, unless otherwise specified.

 

Section 1.3. Headings. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

 

ARTICLE II

 

BASIS OF COINSURANCE

 

Section 2.1. Coinsurance.

 

(a)                                  Subject to the terms and conditions of this
Agreement, effective as of the Coinsurance Effective Date, the Ceding Company
hereby cedes to the Reinsurer, and the Reinsurer hereby accepts and reinsures on
a one hundred percent (100%) coinsurance basis, the Insurance Liabilities. The
Ceding Company and the Reinsurer mutually agree that, as between the parties, on
and after the Coinsurance Effective Date, the Reinsurer shall be entitled to
exercise all contractual rights and privileges of the Ceding Company under the
Policies in accordance with the terms, provisions and conditions of such
Policies.

 

(b)                                 In no event shall such coinsurance with
respect to a particular Policy be in force and binding unless such underlying
Policy as issued or assumed by the Ceding Company is in full force and binding
as of the Coinsurance Effective Date or is the subject of a Permitted
Transaction following the Coinsurance Effective Date.

 

(c)                                  With respect to each of the Policies, the
amount of coinsurance hereunder shall be maintained in force without reduction
so long as the Policy remains in full force without reduction. If there is a
reduction with respect to a Policy, the Reinsurer’s liability with respect
thereto shall be equally reduced. All coinsurance for which the Reinsurer is
liable hereunder shall be subject to the same rates, terms, conditions,
limitations and restrictions as are contained in the Policy.

 

Section 2.2. Duration of Coinsurance; Recapture. The coinsurance provided under
this Agreement shall remain continuously in force. The Policies are not eligible
for recapture by the Ceding Company.

 

9

--------------------------------------------------------------------------------


 

Section 2.3. Parties to Coinsurance.  Article II of this Agreement provides for
indemnity reinsurance solely between the Ceding Company and the Reinsurer. The
acceptance of reinsurance under this Article II shall not create any right or
legal relation between the Reinsurer and any Policyholder, insured, claimant or
beneficiary under a Policy, and the Ceding Company shall be and remain solely
liable to such Policyholder under the Policy.

 

ARTICLE III

 

CLOSING AND CONSIDERATION

 

Section 3.1. Settlement Amount.

 

(a)                                  On the Closing Date, the Ceding Company
agrees to pay the Reinsurer an amount, in the form of Transferred Assets as
designated and valued as of the Closing Date pursuant to the mechanics set forth
on Exhibit C, equal to the difference between an estimate of: (i) Statutory
Reserves and Liabilities, minus (ii) due and deferred premiums on the Policies
as of the Coinsurance Effective Date, minus (iii) policy loans outstanding on
the Policies as of the Coinsurance Effective Date (net of any accrued and
unearned policy loan interest on such policy loans), minus (iv) the Closing Date
Ceding Commission as set forth on Schedule 3.1 attached hereto, plus (v) the
portion of the Closing Fee due and payable by the Ceding Company to the
Reinsurer, as reflected on Schedule H to the Amendment (collectively, the
“Settlement Amount”). The Settlement Amount plus interest accrued thereon, as
contemplated in Section 2.1 of the Master Agreement, shall be remitted by the
Ceding Company to the Reinsurer to an account(s) designated in writing by the
Reinsurer. Items (i) through (iii) of this Section 3.1(a) shall reflect the
amounts reported by the Ceding Company as of the quarter-ended immediately
preceding the Closing Date.

 

(b)                                 The parties agree to make adjustments to
Exhibit A and Exhibit B attached hereto and to the Settlement Amount following
Closing, based upon (i) Statutory Reserves and Liabilities for (x) any Policies
or Policy claims improperly or inadvertently omitted or miscalculated in
determining the Settlement Amount or (y) any Policies that were or are the
subject of Permitted Transactions and that were omitted from the calculation of
the Settlement Amount as of the Coinsurance Effective Date, (ii) adjustments to
the Closing Date Ceding Commission pursuant to Section 2.2(d) of the Master
Agreement, and (iii) actual amounts as reported by the Ceding Company as of the
Coinsurance Effective Date for items (i) through (iii) in Section 3.1(a) (such
adjusted amount, the “Final Settlement Amount”); provided, however, that any
such adjustments made pursuant to clause (i)(x) will require the prompt prior
written consent of the Reinsurer, which consent shall not be unreasonably
withheld, but no such adjustment will be made pursuant to clause (i)(x) unless
the Ceding Company has notified the Reinsurer in writing of such adjustment
prior to the ninetieth (90th) day following the Closing Date.

 

(c)                                  The Final Settlement Amount will be
calculated by the Ceding Company and reported to the Reinsurer prior to the one
hundred twentieth (120th) day following the Closing Date, and if such difference
between the Final Settlement Amount and the Settlement Amount (such difference,
the “Reconciliation Amount”) is (i) a positive number, then the Ceding Company
shall pay such Reconciliation Amount to the Reinsurer by wire transfer of

 

10

--------------------------------------------------------------------------------


 

immediately available funds or (ii) a negative number, then the absolute value
of such negative number, as the Reconciliation Amount, shall be paid by the
Reinsurer to the Ceding Company by wire transfer of immediately available funds.

 

(d)                                 The Reinsurer shall have ten (10) Business
Days to review the Ceding Company’s calculations of the Final Settlement Amount
and the Reconciliation Amount and provide written notice to the Ceding Company
of any dispute regarding the Ceding Company’s calculation of such amounts (a
“Dispute Notice”). The Ceding Company and the Reinsurer shall cooperate in good
faith to resolve such dispute as promptly as practicable and, upon such
resolution, make any adjustments to the calculation of any amount(s) contained
in the Ceding Company’s calculations of the Final Settlement Amount and the
Reconciliation Amount with the agreement of the Ceding Company and the
Reinsurer. If the Ceding Company and the Reinsurer are unable to resolve any
such dispute within twenty (20) Business Days (or such longer period as the
Ceding Company and the Reinsurer shall mutually agree in writing) of the
Reinsurer’s delivery of such Dispute Notice, such dispute shall be resolved by
the Independent Accounting Firm, and such determination by the Independent
Accounting Firm shall be final and binding on the parties; provided that the
Reinsurer and the Ceding Company shall submit to the Independent Accounting Firm
statements with respect to their respective positions on disputed issues and
will cooperate with the Independent Accounting Firm by promptly providing any
requested information. Any expenses relating to the engagement of the
Independent Accounting Firm in respect of its services pursuant to this
Section 3.1(d) shall be shared fifty percent (50%) by the Reinsurer and fifty
percent (50%) by the Ceding Company. The Independent Accounting Firm shall be
instructed to use reasonable best efforts to perform its services within thirty
(30) Business Days of submission by the Reinsurer and the Ceding Company of
their respective statements with respect to the disputes and, in any case, as
promptly as practicable after such submission. If no Dispute Notice is timely
delivered by the Reinsurer, the Ceding Company’s calculations of the Final
Settlement Amount and the Reconciliation Amount shall be determinative. If a
Dispute Notice is timely delivered by the Reinsurer, the amounts determined
pursuant to the resolution of such dispute in accordance with this
Section 3.1(d), shall be the Final Settlement Amount and Reconciliation Amount.

 

(e)                                  With respect to each adjustment which shall
enter into the calculation of the Final Settlement Amount and the Reconciliation
Amount, interest shall accrue thereon at an annual rate equal to the Three-Month
London Interbank Offering Rate (LIBOR) as published in the Money Rate
Section (or any successor section) of The Wall Street Journal (or any successor
publication) on the (A) Closing Date, with respect to adjustments made other
than pursuant to clause (b)(i)(y) above, and (B) effective date of a Permitted
Transaction with respect to adjustments made pursuant to clause (b)(i)(y) above.
Such interest shall accrue from the Closing Date (or the effective date of the
Permitted Transaction, as the case may be) to the date the Reconciliation Amount
is paid, which payment date shall be the fifth (5th) Business Day following the
later of (i) the receipt by the Reinsurer of calculation of the Final Settlement
Amount and Reconciliation Amount, and (ii) the resolution of any dispute in
respect of the calculation of the Final Settlement Amount and/or the
Reconciliation Amount (the “Final Settlement Date”).

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV

 

COOPERATION BETWEEN THE CEDING COMPANY AND

THE REINSURER FOLLOWING THE COINSURANCE EFFECTIVE DATE

 

Section 4.1. Ceding Company Service Period. During the Ceding Company Service
Period, the Ceding Company shall provide, or cause to be provided, Interim
Services, Conversion Services and Ongoing Services in accordance with the
Services Agreement. On and after the Transition Date, the Reinsurer shall
provide, or cause to be provided, Required Services under the terms and
conditions of the Services Agreement.

 

Section 4.2. Premium Payments, Negotiation of Checks. (i) On and after the
Coinsurance Effective Date, all premium payments, conversion charges and other
consideration under the Policies received by the Ceding Company shall be the
sole property of the Reinsurer, and (ii) any premium payment, conversion charge
and other consideration received by the Ceding Company, to the extent such
premium payment, conversion charge and other consideration covers periods on or
after the Coinsurance Effective Date, shall be remitted in accordance with the
Services Agreement.

 

Section 4.3. Reserves. The Reinsurer agrees that, on and after the Coinsurance
Effective Date, it will establish and maintain all statutory reserves and
liabilities as may be required under the terms of the Policies, SAP and
Applicable Law.

 

Section 4.4. Reserve Credits. If, as of the end of any calendar quarter
following the Coinsurance Effective Date, the Ceding Company becomes unable to
take full reserve credit with respect to all the reinsurance provided under this
Agreement by the Reinsurer of the Policies for whatever reason, the Reinsurer
will implement, prior to the date on which the Ceding Company is required by
Applicable Law to file its quarterly statutory financial statement as of and for
the period ended on such calendar quarter end-date with its domiciliary
insurance regulatory authority, alternative arrangements in accordance with
Applicable Law in order to ensure that the Ceding Company is permitted to take
such reserve credit on the Ceding Company’s statutory financial statements.

 

Section 4.5. Premium Taxes. The Ceding Company shall be liable for all Premium
Taxes on premiums received in connection with the Policies prior to the
Coinsurance Effective Date and shall remain liable for payment of Premium Taxes
on premiums received under the Policies. The Reinsurer shall pay to the Ceding
Company a provision for Premium Taxes incurred in connection with premiums
received under the Policies on or after the Coinsurance Effective Date. The
provision for Premium Taxes to be paid by the Reinsurer pursuant to the
immediately preceding sentence shall be two and one-half percent (2.5%) of
premiums collected as ceded under this Agreement (as such percentage may be
changed annually on a prospective basis by the mutual agreement of the parties
to reflect actual experience, which agreement by each party shall not be
unreasonably withheld, delayed or conditioned), as calculated on a quarterly
basis, and shall be paid by the Reinsurer to the Ceding Company as part of the
monthly and annual settlements that occur under this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 4.6. Payments Relating to Commissions. The Reinsurer shall pay to the
Ceding Company those payments set forth on Schedule 4.6, which shall be
reflected in the monthly settlement report prepared and delivered pursuant to
Section 4.9.

 

Section 4.7. Guaranty Fund Assessments.

 

(a)                                  Ceding Company-Paid Assessments. In the
event the Ceding Company is required to pay an assessment in respect of the
Policies to any insurance guaranty, insolvency or other similar fund maintained
by any jurisdiction and such assessment is based on premiums collected or
policies in full force in any period on or after the Coinsurance Effective Date,
the portion, if any, of such assessment that relates to such Policies shall be
reimbursed by the Reinsurer to the extent that no Premium Tax offsets are
available for use by the Ceding Company. Such reimbursement shall be included in
the monthly and annual settlements that occur under this Agreement.

 

(b)                                 Reinsurer-Paid Assessments. In the event the
Reinsurer is required to pay an assessment in respect of the Policies to any
insurance guaranty, insolvency or other similar fund maintained by any
jurisdiction and such assessment is based on premiums collected or policies in
force in any period prior to the Coinsurance Effective Date, the portion, if
any, of such assessment that relates to such Policies shall be reimbursed by the
Ceding Company to the extent that no Premium Tax offsets are available for use
by the Reinsurer.

 

Section 4.8. Reports. The parties hereto acknowledge and agree that the
regularity and reliability of information concerning the Policies is critically
important to each such party. In connection therewith, each of the Ceding
Company and the Reinsurer agrees to, and agrees to cause their respective
designees to, comply with its respective reporting obligations as set forth in
this Agreement and the Services Agreement within the time periods contemplated
herein and therein.

 

Section 4.9. Monthly Settlement.

 

(a)                                  The Ceding Company shall provide the
Reinsurer with a monthly settlement report, no later than the thirtieth (30th)
day following the end of each calendar month, with delivery thereof commencing
in the month following the month in which the Coinsurance Effective Date occurs
(including in such first report the period since the Coinsurance Effective
Date). Such monthly settlement report shall be in the form specified in Schedule
4.9 attached hereto.

 

(b)                                 In the event that such monthly settlement
report reflects a net amount owed by the Ceding Company to Reinsurer pursuant to
the terms of this Agreement, then the Ceding Company shall also make a wire
payment in immediately available funds of such net amount to the
account(s) designated therefor in writing by the Reinsurer no later than the
tenth (10th) Business Day following Reinsurer’s receipt of such monthly
settlement report, except to the extent that the Reinsurer notifies the Ceding
Company in writing prior to the expiration of such ten (10) Business Day period
of its good faith belief that the report is inaccurate, in which case the
parties shall cooperate with each other to resolve the disagreement. In the
event that a monthly settlement report reflects a net amount owed by Reinsurer
to the Ceding Company

 

13

--------------------------------------------------------------------------------


 

pursuant to the terms of this Agreement, Reinsurer shall make a wire payment in
immediately available funds of such net amount to the Ceding Company no later
than the tenth (10th) Business Day following Reinsurer’s receipt of such monthly
settlement report, except to the extent that the Reinsurer notifies the Ceding
Company prior to the expiration of such ten (10) Business Day period of its good
faith belief that the report is inaccurate, in which case the parties shall
cooperate with each other to resolve the disagreement. In the event of any such
dispute, the party owing any amount pursuant to such monthly settlement report
shall pay such amount in full no later than the fifth (5th) Business Day
following settlement of such dispute. Any delinquent amounts payable under this
clause (b) shall accrue interest from the date such payment was originally due
until the date such payment is made, such interest to accrue at an annual rate
equal to the Three-Month London Interbank Offering Rate (LIBOR) as published in
the Money Rate Section (or any successor section) of The Wall Street Journal,
Eastern Edition (or any successor publication) as determined on the date such
payment was originally due.

 

(c)                                  Pursuant to the terms of the Services
Agreement, from and after the Transition Date, the Reinsurer shall be
responsible for, among other things, the direct payment to Policyholders or
their beneficiaries, as applicable, of all death, annuity and other contractual
benefits constituting Insurance Liabilities under the Policies. Any such payment
by the Reinsurer shall satisfy, on a dollar-for-dollar basis, the Reinsurer’s
obligations to the Ceding Company in respect thereof under this Agreement.

 

Section 4.10. Audit. Each party shall have the right to audit on an annual
basis, at its sole expense, at the office of the other during regular business
hours and upon reasonable prior written notice, all records and procedures
relating to the Policies.

 

Section 4.11. Non-Guaranteed Elements.

 

(a)                                  For the period beginning on the Closing
Date and continuing up to and including the Transition Date, the Ceding Company
shall make such changes to the non-guaranteed elements under the Policies as are
requested in writing by the Reinsurer or its designees. The Ceding Company shall
make no changes to such non-guaranteed elements except those requested in
writing by the Reinsurer or its designees, or as otherwise may be required by
Applicable Law.

 

(b)                                 For all periods following the Transition
Date, the Ceding Company acknowledges and agrees that (i) the Reinsurer and its
designees have sole discretion to make changes to the non-guaranteed elements of
the Policies to the extent that such changes are in accordance with the terms of
the Policies and Applicable Law, and (ii) it shall not make any such changes to
such non-guaranteed elements except those requested in writing by the Reinsurer
or as otherwise may be required by Applicable Law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

UNDERTAKINGS OF CEDING COMPANY FOLLOWING
THE COINSURANCE EFFECTIVE DATE

 

Section 5.1. Cooperation. The Ceding Company agrees to provide all reasonable
assistance to the Reinsurer and its designees in the transfer to the Reinsurer
of the obligation to provide Required Services pursuant to the Services
Agreement in connection with the Policies, including responding to questions
from the Reinsurer and its designees in the conversion of computer records and
files to the systems of the Reinsurer. The Ceding Company will do all things
reasonable and necessary to permit the Reinsurer and its designees to exercise
and assert all rights of the Ceding Company as contemplated herein and will
fully cooperate with the Reinsurer and its designees in such exercise and
assertion.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1. Indemnification by the Ceding Company. From and after the Closing
Date, the Ceding Company shall indemnify and defend the Reinsurer, its Approved
Designees and its Affiliates, and their respective officers, employees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Reinsurer Indemnified Parties”) against, and hold each of them harmless
from all Losses sustained or incurred by, or asserted against, the Reinsurer
Indemnified Parties which arise out of:

 

(a)                                  any Excluded Liabilities;

 

(b)                                 any breach or nonfulfillment by the Ceding
Company of, or any failure by the Ceding Company to perform, any of the
covenants, terms or conditions of, or any of its duties or obligations under,
this Agreement;

 

(c)                                  any action or inaction of the Ceding
Company or its designees under or with respect to any of the Policies that is
not indemnifiable by the Reinsurer pursuant to Section 6.2;

 

(d)                                 or relate to or are in connection with the
Wilton Re Agreements;

 

(e)                                  the amount of the Cost of Capital for any
Interest Maintenance Reserve that the Reinsurer becomes obligated to establish
under SAP as a liability as of the Coinsurance Effective Date or as of the
Closing Date on its statutory financial statements solely as a result of the
reinsurance by the Reinsurer of the Insurance Liabilities contemplated by this
Agreement, the amount of such Interest Maintenance Reserve (if any) being
determined by reference to the schedule to be provided by the Ceding Company to
the Reinsurer as promptly as practicable following the determination thereof;
and

 

(f)                                    any enforcement of this indemnity.

 

15

--------------------------------------------------------------------------------


 

Section 6.2. Indemnification by the Reinsurer. From and after the Closing Date,
the Reinsurer shall indemnify and defend the Ceding Company and its Affiliates,
its Approved Designees, and their respective officers, employees, designees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Ceding Company Indemnified Parties”) against, and hold each of them
harmless from, all Losses sustained or incurred by, or asserted against, the
Ceding Company Indemnified Parties which arise out of:

 

(a)                                  any Insurance Liabilities;

 

(b)                                 any breach or nonfulfillment by the
Reinsurer of, or any failure by the Reinsurer to perform, any of the covenants,
terms or conditions of or any of its duties or obligations under this Agreement;

 

(c)                                  any action or inaction of the Reinsurer or
its designees under or with respect to any of the Policies;

 

(d)                                 any Extra Contractual Liabilities and any
related attorneys’ fees and expenses that are based upon, relate to or arise
solely out of any act, error or omission of (i) the Reinsurer or any of its
officers, directors, designees, agents or employees, whether intentional or
otherwise, which occurred after the Closing Date (including in connection with
the Reinsurer’s or its designees’ (x) exercise of contractual rights and
privileges of the Ceding Company under the Policies pursuant to the Transaction
Agreements, including pursuant to Sections 2.1(a) and 4.11 of this Agreement,
and (y) performance of Required Services under the Services Agreement after the
Transition Date), except to the extent such act, error or omission was made at
the written or express direction or request of the Ceding Company or its
designees, and (ii) the Ceding Company or any of its officers, directors,
designees, agents or employees that occurred (or, in the case of an omission,
failed to occur) on or after the Closing Date and was made at the written or
express direction or request of the Reinsurer or its designees (“Reinsurer
Caused Extra Contractual Liabilities”);

 

(e)                                  Extra Contractual Liabilities and any
related attorneys’ fees and expenses that are based upon, relate to or arise
solely out of any act, error or omission of the Ceding Company or any of its
officers, directors, designees, agents or employees, whether intentional or
otherwise, with respect to the Policies (other than those acts, errors or
omissions covered by Section 6.2(d)(ii)), in respect of which relief is first
sought by the aggrieved Person from the Ceding Company, the Reinsurer or any of
their respective Affiliates or designees after April 24, 2014 (“Reinsurer
Covered Extra Contractual Liabilities”); and

 

(f)                                    any enforcement of this indemnity.

 

Notwithstanding anything to the contrary herein, in no event shall the Reinsurer
be obligated to indemnify the Ceding Company Indemnified Parties for Losses
arising in respect of any Reinsurer Covered Extra Contractual Liabilities
pursuant to Section 6.2(e) that exceed, individually or in the aggregate, the
ECL Cap.

 

In addition, the Ceding Company agrees, and agrees to cause each other Ceding
Company Indemnified Party, to use commercially reasonable efforts to seek
recoveries under all applicable insurance or reinsurance policies or other
indemnity, contribution or similar agreements in

 

16

--------------------------------------------------------------------------------


 

respect of any Losses arising in respect of Reinsurer Covered Extra Contractual
Liabilities. In the event that any Ceding Company Indemnified Party is able to
make any actual recovery under any such insurance or other agreement, the
Reinsurer shall not have any liability to the Ceding Company hereunder for such
amount and, in the event that the Reinsurer has already made an indemnification
payment to the Ceding Company Indemnified Parties for such amount, the Ceding
Company shall reimburse Reinsurer for such payments to the extent any Ceding
Company Indemnified Parties received reimbursement under such insurance or other
agreement. Payments made by the Reinsurer but later reimbursed by any Ceding
Company Indemnified Party pursuant to the immediately preceding sentence shall
not be applied against the ECL Cap.

 

Section 6.3. Indemnification and Arbitration Procedures. The arbitration
procedures under Article VIII of this Agreement shall apply to indemnity claims
and disputes arising under this Agreement, and are incorporated herein by
reference. The rights and obligations of the parties respecting indemnification
under this Agreement shall be subject to the limitations described in
Article VIII of this Agreement.

 

Section 6.4. Cooperation. Each party agrees that it will cooperate fully with
the other party in the satisfactory settlement of any and all claims, insofar as
possible.

 

Section 6.5. Payment in Full for Losses. To the extent a Reinsurer Indemnified
Party or a Ceding Company Indemnified Party receives indemnification in full for
a Loss under any Transaction Agreement, such party shall not be entitled to
further indemnification under the same or any other Transaction Agreement.

 

ARTICLE VII

 

INSOLVENCY

 

Section 7.1. Payment of Benefits under an Insolvency. The obligations of the
Reinsurer under this Agreement shall be without diminution or in any way
affected or diminished because of the insolvency of the Ceding Company. In the
event of the insolvency of the Ceding Company and the appointment of a
conservator, liquidator, receiver or statutory successor of the Ceding Company
while coinsurance is in effect as to any Policy, all coinsurance made, ceded,
renewed or otherwise becoming effective under this Agreement shall be payable
directly to such conservator, liquidator, receiver or statutory successor
immediately upon demand, with reasonable provision for verification, on the
basis of claims allowed against the Ceding Company by any court of competent
jurisdiction or by any conservator, liquidator, receiver or statutory successor
of the Ceding Company having authority to allow such claims, without diminution
because of such insolvency or because such conservator, liquidator, receiver or
statutory successor has failed to pay all or a portion of any claims, except
where (x) this Agreement specifies another payee of such reinsurance in the
event of the insolvency of the Ceding Company or (y) the Reinsurer, with the
consent of the direct insured or insureds, has assumed such policy obligations
of the Ceding Company as direct obligations of the Reinsurer to the payees under
such Policies and in substitution for the obligations of the Ceding Company to
such payees.

 

17

--------------------------------------------------------------------------------

 

Section 7.2. Required Notice of and Defense against Claims. In the event of the
insolvency of the Ceding Company while coinsurance as to any Policy is in effect
under this Agreement, the conservator, liquidator, receiver or statutory
successor of the Ceding Company shall give the Reinsurer written notice of the
pendency of a claim against the Ceding Company on a Policy within a reasonable
time after such claim is filed in the insolvency proceeding. During the pendency
of any such claim, the Reinsurer may, at its own expense, investigate such claim
and interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses which the Reinsurer may deem available to
the Ceding Company or its conservator, liquidator, receiver or statutory
successor. The expense thus incurred by the Reinsurer shall be payable, subject
to court approval, out of the estate of the Ceding Company as a part of the
expense of conservation or liquidation to the extent of a proportionate share of
the benefit which may accrue to the Ceding Company in conservation or
liquidation solely as a result of the defense undertaken by the Reinsurer. Where
two or more reinsurers are involved in the same claim and a majority in interest
elects to interpose the defense to such claim, the expense shall be apportioned
in accordance with the terms of this Agreement as though such expense had been
incurred by the insolvent Ceding Company.

 

ARTICLE VIII

 

ARBITRATION

 

Section 8.1. Agreement to Arbitrate. It is the intention of the parties that
customs and usages of the business of life insurance or reinsurance and
annuities shall be given full effect in the interpretation of this Agreement.
All disputes between the Reinsurer and the Ceding Company arising out of this
Agreement (other than disputes arising with respect to the formation and
validity of this Agreement) on which an amicable understanding cannot be reached
shall be decided exclusively by arbitration between the parties at a location to
be mutually agreed upon between the parties or as designated by the arbitrators
if agreement as to a location cannot be reached by the parties. Notwithstanding
any other provision of this Article VIII, if either the Reinsurer or the Ceding
Company seeks, consents to, or acquiesces in the appointment of or otherwise
becomes subject to any trustee, receiver, liquidator, statutory successor or
conservator (including any state insurance regulatory agency or authority acting
in such a capacity), the other party shall not be obligated to resolve any
claim, dispute or cause of action under this Agreement by arbitration except as
may be required by Applicable Law. Notwithstanding any other provision of this
Article VIII, nothing contained in this Agreement shall require arbitration of
any issue for which equitable or injunctive relief, including specific
performance, is the sole remedy sought.

 

Section 8.2. Method. The parties intend this Article VIII to be enforceable in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of law provision set forth in this Agreement.
In the event that either party refuses to submit to arbitration as required
herein, the other party may request a United States Federal District Court to
compel arbitration in accordance with the Federal Arbitration Act. Both parties
consent to the jurisdiction of such court to enforce this article and to confirm
and enforce the performance of any award of the arbitrators. Arbitration shall
be conducted before a three-person arbitration panel appointed as follows: to
initiate arbitration, either party shall notify the other in writing in

 

18

--------------------------------------------------------------------------------


 

the manner set forth in this Agreement for sending notices to the parties of its
desire to arbitrate, stating the nature of the dispute and the remedy sought,
and designating an arbitrator. The party to which the notice is sent shall
respond in writing no later than the thirtieth (30th) day following its receipt
of such notice. If the second party fails to respond within the time period set
forth in this Section 8.2, or fails to designate its arbitrator in its response,
the party initiating arbitration shall appoint a second arbitrator. The two
arbitrators shall select an umpire no later than the thirtieth (30th) day
following the designation of the second arbitrator. If they are unable to agree
upon the selection of the umpire on or prior to the thirtieth (30th) day
following the appointment of the second arbitrator, the parties shall appoint
the umpire pursuant to the ARIAS-US Umpire Selection Procedure. The arbitrators
and umpire shall be either present or former executive officers of life
insurance or reinsurance companies, be certified to act as arbitrators or
umpires by ARIAS-US, shall not be under the control of either party and shall
have no financial interest in the outcome of the arbitration and shall have no
conflict of interest with any party hereto (or its Affiliates) or the subject
matter of the arbitration.

 

Section 8.3. Power of Arbitrators. The arbitrators shall have the power to
determine all procedural rules for the conduct of the arbitration, including the
production and inspection of documents, the examination of witnesses and any
other matter relating to the conduct of the arbitration. The arbitrators and the
umpire shall interpret this Agreement as an honorable engagement and not merely
as a legal obligation between the parties. They shall reach their decision from
the standpoint of equity and the customs and practices of the life insurance or
reinsurance industry with a view to effecting the general purposes of this
Agreement and may abstain from following the strict rules of law; provided,
however, that (i) the arbitrators shall have no authority to award equitable
relief or punitive damages against or in favor of either party (except to
reimburse a party for extra-contractual or punitive damages that either the
Ceding Company or the Reinsurer has paid or is legally obligated to pay to third
parties), and (ii) nothing contained in this Article VIII is intended to limit
the dispute resolution mechanics for (x) calculations made pursuant to
Section 3.1 or Exhibit C (which disputes shall be resolved pursuant to the
procedures set forth in Section 3.1 or Exhibit C, as applicable), or
(y) Section 9.13.

 

Section 8.4. Arbitration Fees and Expenses; Decision. Unless the arbitration
panel orders otherwise, each party shall pay: (1) the fees and expenses of its
own arbitrator; and (2) an equal share of the fees and expenses of the umpire
and the other expenses of the arbitration. Each party shall pay its own legal
fees in connection with the arbitration, unless the arbitrators award legal fees
and expenses of the prevailing party as part of any award. Except as otherwise
specifically provided herein, the arbitration shall be conducted in accordance
with the procedures of the American Arbitration Association. The decision of the
arbitrators shall be made in writing and final and binding upon both of the
parties. Judgment may be entered upon the final decision of the arbitrators in
any court having jurisdiction. The arbitration will be conducted on a
confidential basis, except to the extent otherwise required by Applicable Law,
and no matters discussed or disclosed by any party at the arbitration, or any
decision or award of the arbitrators, will be admitted into evidence or
otherwise disclosed or used before any court or other legal, regulatory or
administrative body, authority or forum for any purpose except as and to the
extent necessary for entry of final judgment on the award of the arbitrators in
any court having jurisdiction.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.1. Notices. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (i) received by the receiving party if mailed by United
States registered or certified mail, return receipt requested, (ii) received by
the receiving party if mailed by United States overnight express mail,
(iii) sent by facsimile or telecopy machine, followed by confirmation mailed by
United States first-class mail or overnight express mail or (iv) delivered in
person to the parties at the addresses set forth in the Master Agreement.

 

Section 9.2. Confidentiality. Each of the parties shall maintain the
confidentiality of all information related to the Policies and all other
information denominated as confidential by the other party provided to it in
connection with this Agreement to the extent required by and subject to all of
the terms and provisions of Section 11.7 of the Master Agreement.

 

Section 9.3. Misunderstandings and Oversights. If any failure to pay amounts due
or to perform any other act required of either party under this Agreement is
shown to be unintentional and caused by misunderstanding, oversight or clerical
error, then this Agreement shall not be deemed in breach thereby, provided, that
such failure is promptly corrected by the party that caused such failure, which
correction restores the other party to the position it would have occupied
(including provision for the time value of money) had the misunderstanding,
oversight or clerical error not occurred.

 

Section 9.4. Reinstatements. If a Policy that was reduced, terminated, or lapsed
is reinstated in a Permitted Transaction, the reinsurance for such Policy under
this Agreement will be reinstated automatically to the amount that would have
been in force if the Policy had not been reduced, terminated or lapsed.

 

Section 9.5. Entire Agreement. This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter of this
Agreement, and this Agreement, the Master Agreement, the Joinder Agreement and
the Services Agreement, including the Schedules and Exhibits attached hereto and
thereto, constitute the sole and entire agreement between the parties hereto
with respect to the subject matter hereof, and supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof,
which are merged with and into this Agreement.

 

Section 9.6. Waivers and Amendments. Any term or condition of this Agreement may
be waived at any time by the party that is entitled to the benefit thereof. Such
waiver must be in writing and must be executed by an executive officer of such
party. A waiver on one occasion will not be deemed to be a waiver of the same or
any other term or condition on a future occasion. This Agreement may be modified
or amended only by a writing duly executed by an executive officer of the Ceding
Company and the Reinsurer, respectively.

 

Section 9.7. No Third Party Beneficiaries. The terms and provisions of this
Agreement constitute an indemnity reinsurance agreement solely between the
Ceding Company

 

20

--------------------------------------------------------------------------------


 

and the Reinsurer, and other than Ceding Company Indemnified Parties and
Reinsurer Indemnified Parties, the terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto, the Ceding Company and
the Reinsurer and their permitted successors and assigns, and it is not the
intention of the parties to confer any rights as a third-party beneficiary to
this Agreement upon any other person.

 

Section 9.8. Binding Effect; No Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors,
permitted assigns and legal representatives, whether by merger, consolidation or
otherwise. This Agreement shall not be assigned by any of the parties hereto
without the prior written approval of the other party; provided, that nothing in
this Section 9.8 shall be interpreted to prevent the retrocession by the
Reinsurer of all or any portion of the Insurance Liabilities, but only after the
delivery by the Reinsurer of prior written notice thereof to the Ceding Company.

 

Section 9.9. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of domicile of the Ceding Company, without
regard to its conflicts of law doctrine.

 

Section 9.10. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

Section 9.11. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

Section 9.12. Exhibits and Schedules. Exhibits and Schedules attached hereto are
hereby made a part of this Agreement.

 

Section 9.13. Election Statement. The parties hereby jointly make the election
to determine specified policy acquisition expenses without regard to the general
deductions limitation described in Internal Revenue Regulation
1.848-2(g)(8) (the “Regulation”) under Section 848 of the Code. This
Section 9.13 shall constitute the Election Statement specified in the Regulation
and this Election Statement shall be construed in accordance with all of the
requirements of such Regulation regarding such election, including, without
limitation, the election statement and Tax return reporting requirements of
Regulation Sections 1.848-2 (g)(8)(ii) and 1.848-2 (g)(8)(iii). Pursuant to this
Election Statement, the parties agree as follows:

 

21

--------------------------------------------------------------------------------


(a)                                  to exchange information each and every year
for which this Agreement is in effect pertaining to the amount of “net
consideration” under this Agreement as that term is used in the Regulation. In
order to effect this information exchange, the parties agree that:

 

(i)                                     the Ceding Company shall submit its
calculation of the “net consideration” for purposes of that Regulation to the
Reinsurer not later than May 1st for each and every taxable year for which this
Agreement is in effect;

 

(ii)                                  the Reinsurer may challenge such
calculation within ten (10) Business Days of its receipt of the Ceding Company’s
calculation;

 

(iii)                               should the Reinsurer challenge the Ceding
Company’s calculation of the “net consideration” and the parties be unable to
agree as to the appropriate methodology to determine the “net consideration” for
purposes of the Regulation, the parties shall refer such dispute to an outside
tax consultant unrelated to either of the parties, in lieu of the arbitration
provisions of this Agreement, and if the parties cannot agree on a tax
consultant, the tax consultant shall be Deloitte & Touche LLP, and the parties
agree to be bound by the decision of such tax consultant;

 

(b)                                 that the party with net positive
consideration with respect to this Agreement for each taxable year will
capitalize specified policy acquisition expenses with respect to this Agreement
without regard to the general deductions limitation of Section 848(c)(1) of the
Code; and

 

(c)                                  that the first taxable year for which this
Election Statement shall be effective is taxable year 2009.

 

Section 9.14. Additional Tax Provisions. The parties each agree to attach a
schedule to their federal income Tax returns that identifies this Agreement as a
reinsurance agreement for which the Election Statement in Section 9.13 has been
made. This schedule shall be attached to each of the parties’ federal income Tax
returns filed for the first taxable year of each party ending after the Election
Statement becomes effective.

 

Section 9.15. Set Off. Any debts or credits between the Ceding Company and the
Reinsurer under this Agreement only are deemed mutual debts and credits, as the
case may be, and the Ceding Company and the Reinsurer shall have, and may
exercise at any time and from time to time, the right to net or offset any such
debts or credits under this Agreement only and only the balance shall be allowed
or paid hereunder. This right of netting and offset shall not be affected or
diminished because of insolvency of either party to this Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective this 24th day of April, 2009.

 

 

 

AMERICAN PIONEER LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Gary W. Bryant

 

Name:

Gary W. Bryant

 

Title:

President & CEO

 

 

 

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Michael Reardon

 

Name:

Michael Reardon

 

Title:

President

 

 

Indemnity Reinsurance Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

SETTLEMENT AMOUNT

 

Statutory Reserves and Liabilities (1)

 

$

68,465,836

 

 

 

 

 

- Due and deferred premiums (2)

 

$

3,715,184

 

 

 

 

 

- Policy loans outstanding (2) (net of accrued and unearned interest)

 

$

6,376,283

 

 

 

 

 

- Closing Date Ceding Commission (3)

 

$

8,306,469

 

 

 

 

 

+ Portion of Closing Fee (4)

 

$

240,529

 

 

 

 

 

= Settlement Amount (5)

 

$

50,308,429

 

 

 

 

 

+ Accrued Interest (6)

 

$

161,655

 

 

 

 

 

= Total Payment

 

$

50,470,084

 

 

--------------------------------------------------------------------------------

(1) Will equal amount on Exhibit A.

 

(2) On the Policies as of the Coinsurance Effective Date.

 

(3) Will equal amount determined pursuant to Section 2.2 in the Master
Agreement.

 

(4) Will equal amount set forth in respect thereof on Schedule H to the
Amendment.

 

(5) Interest Maintenance Reserve impact relating to the Transferred Assets
transferred on the Closing Date and the Final Settlement Date shall be the
amount of zero dollars ($0.00).

 

6) Determined pursuant to Section 2.1 in the Master Agreement.

 

3.1-1

--------------------------------------------------------------------------------


 

Schedule 4.6

 

PAYMENTS RELATING TO COMMISSIONS

 

4.6-1

--------------------------------------------------------------------------------

 

AMERICAN PIONEER COMMISSIONS

 

Expressed as percentage of premium.

 

 

 

 

 

 

 

Policy Year

 

LOB

 

Plan

 

IA

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11+

 

Annuity

 

la05

 

All

 

4.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1A07

 

All

 

8.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1a073

 

All

 

8.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1B05

 

All

 

4.5

%

4

%

4

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1B07

 

All

 

4.5

%

4

%

4

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1B073

 

All

 

4.5

%

4

%

4

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1B10

 

All

 

11

%

4

%

4

%

4

%

4

%

3

%

3

%

3

%

3

%

3

%

3

%

 

 

1BRH

 

1-74

 

7

%

1

%

1

%

1

%

1

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

75-78

 

5

%

1

%

1

%

1

%

1

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

79

 

5

%

1

%

1

%

1

%

1

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

80

 

3

%

1

%

1

%

1

%

1

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1BRHN

 

All

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

FPDA5

 

All

 

6

%

4

%

4

%

4

%

4

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

FPDA6

 

All

 

6

%

4

%

4

%

4

%

4

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

FPDA7

 

All

 

6

%

4

%

4

%

4

%

4

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

FPDA8

 

All

 

6

%

4

%

4

%

4

%

4

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

SPDA5

 

All

 

7.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

SPDA7

 

All

 

7.5

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Senior Life

 

1gd05

 

0-75

 

125

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

 

 

85

 

93

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

1GGRD

 

0-75

 

125

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

 

 

85

 

93

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

1GM01

 

All

 

100

%

9

%

9

%

9

%

9

%

7

%

7

%

7

%

7

%

7

%

3

%

 

 

1GPOM

 

0-75

 

125

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

 

 

85

 

93

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

1GW01

 

All

 

100

%

9

%

9

%

9

%

9

%

7

%

7

%

7

%

7

%

7

%

3

%

 

 

1LD05

 

0-75

 

130

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

 

 

85

 

98

%

15

%

15

%

15

%

15

%

10

%

10

%

10

%

10

%

10

%

3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional

 

lhhw

 

All

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1IPW

 

All

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1JAA

 

0-19

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

20+

 

90

%

12

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

3

%

 

 

1JBA

 

0-19

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

20+

 

90

%

12

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

3

%

 

 

1JDD

 

0-49

 

95

%

12

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

3

%

 

 

 

 

50+

 

75

%

12

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

7

%

3

%

 

 

1JKE1

 

All

 

65

%

6

%

6

%

6

%

6

%

6

%

6

%

6

%

6

%

6

%

3

%

 

 

1JKF1

 

All

 

75

%

6

%

6

%

6

%

6

%

6

%

6

%

6

%

6

%

6

%

3

%

 

 

1JMC

 

All

 

105

%

15

%

8

%

8

%

8

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

3

%

 

 

1JME

 

All

 

100

%

9

%

9

%

9

%

9

%

7

%

7

%

7

%

7

%

7

%

3

%

 

 

1JMF

 

All

 

105

%

15

%

8

%

8

%

8

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

3

%

 

--------------------------------------------------------------------------------


 

 

 

1JNA

 

All

 

260

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1JWA

 

All

 

105

%

15

%

8

%

8

%

8

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

3

%

 

 

1JWE

 

All

 

105

%

15

%

8

%

8

%

8

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UL*

 

1ccan

 

All

 

95

%

9

%

9

%

9

%

9

%

8

%

8

%

8

%

8

%

8

%

3

%

 

 

1CCAS

 

All

 

95

%

9

%

9

%

9

%

9

%

8

%

8

%

8

%

8

%

8

%

3

%

 

 

1cta1

 

All

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

1cu1p

 

All

 

94

%

5

%

5

%

5

%

5

%

5

%

5

%

5

%

5

%

5

%

3

%

 

 

1CUPP

 

All

 

94

%

5

%

5

%

5

%

5

%

5

%

5

%

5

%

5

%

5

%

3

%

 

 

AE05

 

0-80

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AE10

 

0-80

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AE1S

 

0-49

 

9

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

50-79

 

13

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

80-83

 

11

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

84+

 

9

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AE5S

 

0-49

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

50-83

 

40

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

84+

 

34

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AE7S

 

0-49

 

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

50-84

 

First year ratios range from 44% to 56% with age 65,70,75,80 the highest. Second
to fifth year from 10% to 7% differ by issue age. Zero after year 6

 

 

 

AESP

 

0-80

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

AEWL

 

0-80

 

35

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

 

 

 

85

 

25

%

5

%

5

%

5

%

5

%

0

%

0

%

0

%

0

%

0

%

0

%

 

For UL, AE05, AE10, AESP and AEWL the same commission schedule applies for both
target and excess premium. All other plans have zero commission for excess
premium.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

MONTHLY SETTLEMENT REPORTS

 

1

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statement

For the Month Ending:

Jan-09

 

Pre - Transition Date

 

 

 

 

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

Universal

 

(SR) Senior

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid ( K + L+M+N)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provide (U+V+W+X)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provide (AD+AE+AF

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Policy Servicing Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of days in month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Policies Inforce Begining of Month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Policy Servicing Fee per Sched 2.3 of ASA (41*Days in Month/365)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Premium Taxes (2.5% Direct Collected Prem)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Plus Change in Reinsurance Recoverables Not Admitted**

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Net Due to (from) Commonwealth (J - Z - AC +AG-AH-AI+AJ

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

--------------------------------------------------------------------------------

*       For purposes of this calculation, the Inuring Reinsurance shall mean
“Reinsurance Coverage” (as defined in the coinsurance agreement)

**     Reinsurance recoverables (including reinsurance allowances) due greater
than 90 days are not admitted; for purposes of calculation, months change due to
new not admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statement

For the Month Ending:

Jan-09

 

Pre - Transition Date

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

(TRAD)
Universal

 

 

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

(SR) Senior Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

Net Total Premium (C+F-I)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid (K + L+M+N)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provided (U+V+W+X)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

Net Total Policy Benfits (O+T-Y)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided
(AD+AE+AF)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Premium Taxes (2.5% Direct Collected Prem)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Plus Change in Reinsurance Recoverables Not Admitted** (pos is incr NotAdmit)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Net Due to (from) Universal American ( AC+AH-AI) (positive to UA)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

--------------------------------------------------------------------------------

*       For purposes of this calculation, the Inuring Reinsurance shall mean
“Reinsurance Coverage” (as defined in the coinsurance agreement)

**     Reinsurance recoverables (including reinsurance allowances) due greater
than 90 days are not admitted; for purposes of calculation, months change due to
new not admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Post - Transition Date

 

 

 

 

 

COMB

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

LOB

 

(TRAD)

 

 

 

(TRAD)

 

Universal

 

 

 

(SR)

 

 

 

 

 

TOTALS

 

Whole Life

 

 

 

Term Life

 

Life/ISWL

 

 

 

Senior Life

 

 

 

 

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AD

 

FY Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

FY Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

FY Rein Allow - % Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

FY Rein Allow - %Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AH

 

FY Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AI

 

FY Rein Allow - %Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AJ

 

FY Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AM

 

SGL Rein Allow - App’Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AP

 

SGL Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AQ

 

SGL Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AS

 

SGL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AT

 

SGL Rein Allow - %Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AX

 

RNL Rein Allow - %Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AY

 

RNL Rein Allow - %Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AZ

 

RNL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BA

 

RNL Rein Allow - %Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BB

 

RNL Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BN

 

Total Ceding Commission (Sum (X : BM))

 

—

 

—

 

 

 

—

 

—

 

 

 

—

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

(AE &
AEII)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(GR) GRL

 

Asset

 

 

 

(Grp)

 

(ANN)

 

 

 

 

 

 

 

 

 

Life

 

Enhancer

 

 

 

Group Life

 

Annuity

 

50%

 

 

 

 

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AD

 

FY Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AE

 

FY Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AF

 

FY Rein Allow - % Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AG

 

FY Rein Allow - %Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AH

 

FY Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AI

 

FY Rein Allow - %Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AJ

 

FY Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AM

 

SGL Rein Allow - App’Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AP

 

SGL Rein Allow - %Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AQ

 

SGL Rein Allow - %Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AS

 

SGL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AT

 

SGL Rein Allow - %Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AX

 

RNL Rein Allow - %Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AY

 

RNL Rein Allow - %Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AZ

 

RNL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BA

 

RNL Rein Allow - %Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BB

 

RNL Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BN

 

Total Ceding Commission ( Sum (X : BM) )

 

 

 

—

 

—

 

 

 

—

 

—

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

A-1

--------------------------------------------------------------------------------


 

American Pioneer (as of 12/31/2008)

 

5A

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

Wilton Coverage

 

001

 

001CA1111 AN

 

50,000

 

10,946

 

—

 

10,946

 

1

 

UL/ISWL

 

 

 

001

 

001CA1111 MN

 

388,335

 

107,652

 

—

 

107,652

 

6

 

UL/ISWL

 

 

 

001

 

001CA1112 AN

 

64,000

 

10,248

 

—

 

10,248

 

1

 

UL/ISWL

 

 

 

001

 

001CA1112 MN

 

82,805

 

10,263

 

—

 

10,263

 

1

 

UL/ISWL

 

 

 

001

 

001CA3111 AN

 

374,012

 

63,120

 

157

 

63,277

 

19

 

UL/ISWL

 

 

 

001

 

001CA3111 MN

 

4,926,661

 

942,644

 

3,094

 

945,738

 

205

 

UL/ISWL

 

 

 

001

 

001CA3111 QN

 

826,568

 

194,292

 

550

 

194,842

 

59

 

UL/ISWL

 

 

 

001

 

001CA3111 SN

 

248,194

 

53,439

 

97

 

53,535

 

12

 

UL/ISWL

 

 

 

001

 

001CA3112 AN

 

142,087

 

15,404

 

105

 

15,509

 

2

 

UL/ISWL

 

 

 

001

 

001CA3112 MN

 

2,037,332

 

357,465

 

1,534

 

359,000

 

54

 

UL/ISWL

 

 

 

001

 

001CA3112 QN

 

432,813

 

51,385

 

—

 

51,385

 

8

 

UL/ISWL

 

 

 

001

 

001CA4111 AN

 

1,092,668

 

150,213

 

—

 

150,213

 

39

 

UL/ISWL

 

 

 

001

 

001CA4111 MN

 

5,246,105

 

950,501

 

—

 

950,501

 

204

 

UL/ISWL

 

 

 

001

 

001CA4111 QN

 

757,017

 

112,275

 

—

 

112,275

 

32

 

UL/ISWL

 

 

 

001

 

001CA4111 SN

 

155,120

 

57,390

 

—

 

57,390

 

9

 

UL/ISWL

 

 

 

001

 

001CA4112 AN

 

781,775

 

124,535

 

—

 

124,535

 

17

 

UL/ISWL

 

 

 

001

 

001CA4112 MN

 

9,052,565

 

1,441,251

 

—

 

1,441,251

 

211

 

UL/ISWL

 

 

 

001

 

001CA4112 QN

 

459,148

 

61,505

 

—

 

61,505

 

9

 

UL/ISWL

 

 

 

001

 

001CA4112 SN

 

469,773

 

80,195

 

—

 

80,195

 

9

 

UL/ISWL

 

 

 

001

 

001CB3121 AN

 

32,846

 

4,632

 

33

 

4,665

 

1

 

UL/ISWL

 

 

 

001

 

001CB3121 MN

 

533,936

 

108,318

 

595

 

108,912

 

27

 

UL/ISWL

 

 

 

001

 

001CB3121 QN

 

98,898

 

18,714

 

80

 

18,794

 

4

 

UL/ISWL

 

 

 

001

 

001CB3121 SN

 

38,425

 

10,334

 

—

 

10,334

 

2

 

UL/ISWL

 

 

 

001

 

001CB3122 MN

 

183,698

 

16,117

 

570

 

16,687

 

2

 

UL/ISWL

 

 

 

001

 

001CB4121 AN

 

581,442

 

169,265

 

—

 

169,265

 

26

 

UL/ISWL

 

 

 

001

 

001CB4121 MN

 

4,684,608

 

1,272,782

 

—

 

1,272,782

 

184

 

UL/ISWL

 

 

 

001

 

001CB4121 QN

 

543,462

 

159,921

 

—

 

159,921

 

23

 

UL/ISWL

 

 

 

001

 

001CB4121 SN

 

539,565

 

152,385

 

—

 

152,385

 

22

 

UL/ISWL

 

 

 

001

 

001CB4122 AN

 

105,014

 

19,616

 

—

 

19,616

 

2

 

UL/ISWL

 

 

 

001

 

001CB4122 MN

 

326,877

 

90,070

 

—

 

90,070

 

13

 

UL/ISWL

 

 

 

001

 

001CB4122 SN

 

23,475

 

15,678

 

—

 

15,678

 

1

 

UL/ISWL

 

 

 

001

 

001CB4131 MN

 

8,800

 

2,600

 

—

 

2,600

 

1

 

UL/ISWL

 

 

 

001

 

001CB4222 AN

 

138,144

 

16,448

 

—

 

16,448

 

1

 

UL/ISWL

 

 

 

001

 

001CB4222 MN

 

48,930

 

5,964

 

—

 

5,964

 

1

 

UL/ISWL

 

 

 

001

 

001CC0521 XN

 

1,373,225

 

1,130,161

 

—

 

1,130,161

 

18

 

UL/ISWL

 

 

 

001

 

001CC0721 XN

 

538,900

 

437,986

 

—

 

437,986

 

6

 

UL/ISWL

 

 

 

001

 

001CC2521 XN

 

1,848,655

 

1,514,928

 

—

 

1,514,928

 

18

 

UL/ISWL

 

 

 

001

 

001CC2721 XN

 

1,665,390

 

1,283,173

 

—

 

1,283,173

 

22

 

UL/ISWL

 

 

 

001

 

001CC3521 XN

 

1,304,359

 

1,000,439

 

—

 

1,000,439

 

11

 

UL/ISWL

 

 

 

001

 

001CC3721 XN

 

667,326

 

419,321

 

1,594

 

420,915

 

9

 

UL/ISWL

 

 

 

001

 

001CD1111 MN

 

10,000

 

4,911

 

—

 

4,911

 

1

 

UL/ISWL

 

 

 

001

 

001CD1311 AN

 

100,000

 

15,978

 

1,946

 

17,924

 

1

 

UL/ISWL

 

 

 

001

 

001CD1311 MN

 

1,270,000

 

79,050

 

7,987

 

87,037

 

24

 

UL/ISWL

 

 

 

001

 

001CD1311 QN

 

50,000

 

1,381

 

23

 

1,404

 

1

 

UL/ISWL

 

 

 

001

 

001CD3111 AN

 

56,568

 

6,259

 

885

 

7,144

 

2

 

UL/ISWL

 

 

 

001

 

001CD3111 MN

 

238,954

 

22,510

 

1,094

 

23,604

 

9

 

UL/ISWL

 

 

 

001

 

001CD3111 QN

 

35,000

 

6,190

 

194

 

6,384

 

3

 

UL/ISWL

 

 

 

001

 

001CD3112 MN

 

153,373

 

12,375

 

2,707

 

15,082

 

3

 

UL/ISWL

 

 

 

001

 

001CD4111 AN

 

214,085

 

14,034

 

22

 

14,056

 

7

 

UL/ISWL

 

 

 

001

 

001CD4111 MN

 

463,956

 

36,077

 

—

 

36,077

 

16

 

UL/ISWL

 

 

 

001

 

001CD4111 QN

 

94,786

 

9,204

 

—

 

9,204

 

3

 

UL/ISWL

 

 

 

001

 

001CD4112 AN

 

110,245

 

19,152

 

316

 

19,468

 

2

 

UL/ISWL

 

 

 

001

 

001CD4112 MN

 

859,472

 

83,097

 

265

 

83,362

 

19

 

UL/ISWL

 

 

 

001

 

001CD4211 AN

 

159,600

 

11,055

 

75

 

11,130

 

7

 

UL/ISWL

 

 

 

001

 

001CD4211 MN

 

2,049,287

 

200,870

 

603

 

201,473

 

95

 

UL/ISWL

 

 

 

001

 

001CD4211 QN

 

338,138

 

37,679

 

60

 

37,739

 

17

 

UL/ISWL

 

 

 

001

 

001CD4211 SN

 

124,809

 

16,482

 

—

 

16,482

 

5

 

UL/ISWL

 

 

 

001

 

001CD4212 MN

 

146,071

 

8,881

 

—

 

8,881

 

2

 

UL/ISWL

 

 

 

001

 

001CD4311 AN

 

279,520

 

11,979

 

—

 

11,979

 

9

 

UL/ISWL

 

 

 

001

 

001CD4311 MN

 

3,815,846

 

134,133

 

—

 

134,133

 

126

 

UL/ISWL

 

 

 

001

 

001CD4311 QN

 

366,944

 

13,874

 

—

 

13,874

 

9

 

UL/ISWL

 

 

 

001

 

001CD4311 SN

 

97,629

 

4,352

 

—

 

4,352

 

5

 

UL/ISWL

 

 

 

001

 

001CE3121 MN

 

25,000

 

6,037

 

—

 

6,037

 

1

 

UL/ISWL

 

 

 

001

 

001CE3121 QN

 

30,226

 

5,098

 

262

 

5,360

 

2

 

UL/ISWL

 

 

 

001

 

001CE4121 AN

 

46,204

 

8,634

 

—

 

8,634

 

2

 

UL/ISWL

 

 

 

001

 

001CE4121 MN

 

417,971

 

67,357

 

175

 

67,532

 

26

 

UL/ISWL

 

 

 

001

 

001CE4121 QN

 

42,385

 

7,321

 

46

 

7,367

 

3

 

UL/ISWL

 

 

 

001

 

001CE4122 AN

 

39,278

 

1,612

 

—

 

1,612

 

1

 

UL/ISWL

 

 

 

001

 

001CE4122 MN

 

73,070

 

9,353

 

99

 

9,452

 

2

 

UL/ISWL

 

 

 

001

 

001CE4131 MN

 

43,548

 

12,645

 

32

 

12,677

 

5

 

UL/ISWL

 

 

 

001

 

001CE4221 AN

 

127,395

 

15,995

 

107

 

16,101

 

4

 

UL/ISWL

 

 

 

001

 

001CE4221 MN

 

4,124,707

 

377,128

 

2,226

 

379,354

 

230

 

UL/ISWL

 

 

 

001

 

001CE4221 QN

 

13,885

 

760

 

—

 

760

 

1

 

UL/ISWL

 

 

 

001

 

001CE4221 SN

 

42,541

 

5,028

 

—

 

5,028

 

3

 

UL/ISWL

 

 

 

001

 

001CE4231 AN

 

19,206

 

619

 

—

 

619

 

1

 

UL/ISWL

 

 

 

001

 

001CE4231 MN

 

75,745

 

3,985

 

9

 

3,995

 

4

 

UL/ISWL

 

 

 

001

 

001CE4231 QN

 

69,952

 

11,035

 

—

 

11,035

 

7

 

UL/ISWL

 

 

 

001

 

001CS0141 XN

 

108,289

 

83,772

 

—

 

83,772

 

1

 

UL/ISWL

 

 

 

001

 

001CS5111 XN

 

363,591

 

237,977

 

—

 

237,977

 

3

 

UL/ISWL

 

 

 

001

 

001CT0111 XN

 

475,534

 

80,413

 

7,574

 

87,987

 

5

 

UL/ISWL

 

 

 

001

 

001CT0112 XN

 

102,966

 

3,768

 

1,912

 

5,680

 

1

 

UL/ISWL

 

 

 

001

 

001CT0J11 XN

 

50,000

 

1,957

 

—

 

1,957

 

1

 

UL/ISWL

 

 

 

001

 

001CT0JT1 XN

 

50,000

 

1,277

 

—

 

1,277

 

1

 

UL/ISWL

 

 

 

001

 

001CT0JT2 XN

 

50,000

 

967

 

—

 

967

 

1

 

UL/ISWL

 

 

 

001

 

001CT5111 XN

 

1,216,833

 

454,253

 

9,371

 

463,624

 

11

 

UL/ISWL

 

 

 

001

 

001CT5112 XN

 

138,223

 

13,241

 

2,063

 

15,304

 

1

 

UL/ISWL

 

 

 

001

 

001CTL110 XN

 

191,516

 

23,533

 

575

 

24,109

 

3

 

UL/ISWL

 

 

 

001

 

001CTL111 XN

 

905,778

 

31,643

 

—

 

31,643

 

24

 

UL/ISWL

 

 

 

001

 

001CTLJ11 XN

 

403,499

 

2,051

 

—

 

2,051

 

13

 

UL/ISWL

 

 

 

001

 

001TA1111 XN

 

679,342

 

478,387

 

—

 

478,387

 

13

 

UL/ISWL

 

 

 

001

 

001TA111P XN

 

359,224

 

291,392

 

—

 

291,392

 

2

 

UL/ISWL

 

 

 

001

 

001TA4111 XN

 

89,396

 

85,139

 

—

 

85,139

 

2

 

UL/ISWL

 

 

 

001

 

001TC1121 XN

 

98,180

 

87,053

 

—

 

87,053

 

4

 

UL/ISWL

 

 

 

001

 

001TC1221 XN

 

403,479

 

327,244

 

—

 

327,244

 

12

 

UL/ISWL

 

 

 

001

 

001TC1321 XN

 

3,997,572

 

3,286,454

 

—

 

3,286,454

 

45

 

UL/ISWL

 

 

 

001

 

001TC1421 XN

 

3,882,427

 

2,634,906

 

—

 

2,634,906

 

103

 

UL/ISWL

 

 

 

001

 

001TL1111 XN

 

140,451

 

88,145

 

—

 

88,145

 

3

 

UL/ISWL

 

 

 

001

 

001TS1111 XN

 

1,258,608

 

805,901

 

—

 

805,901

 

6

 

UL/ISWL

 

 

 

001

 

001TS1141 XN

 

104,871

 

86,300

 

—

 

86,300

 

1

 

UL/ISWL

 

 

 

001

 

001TT1111 XN

 

402,383

 

245,837

 

—

 

245,837

 

7

 

UL/ISWL

 

 

 

001

 

001TT11T1 XN

 

32,936

 

19,299

 

—

 

19,299

 

1

 

UL/ISWL

 

 

 

001

 

001TT1J11 XN

 

30,000

 

2,257

 

—

 

2,257

 

1

 

UL/ISWL

 

 

 

001

 

001UAA111 XN

 

55,300,307

 

6,188,330

 

—

 

6,188,330

 

917

 

UL/ISWL

 

 

 

001

 

001UAA112 XN

 

8,583,581

 

907,816

 

—

 

907,816

 

151

 

UL/ISWL

 

 

 

001

 

001UAB111 XN

 

4,084,057

 

650,046

 

—

 

650,046

 

66

 

UL/ISWL

 

 

 

001

 

001UAB112 XN

 

565,529

 

79,141

 

—

 

79,141

 

9

 

UL/ISWL

 

 

 

001

 

001UAC111 XN

 

4,966,580

 

762,546

 

—

 

762,546

 

87

 

UL/ISWL

 

 

 

001

 

001UAC112 XN

 

417,646

 

46,543

 

—

 

46,543

 

6

 

UL/ISWL

 

 

 

001

 

001UAD111 XN

 

2,812,877

 

343,691

 

—

 

343,691

 

24

 

UL/ISWL

 

 

 

001

 

001UAE111 XN

 

500,000

 

82,825

 

—

 

82,825

 

1

 

UL/ISWL

 

 

 

001

 

001UAE112 XN

 

250,000

 

13,889

 

—

 

13,889

 

1

 

UL/ISWL

 

 

 

001

 

001UB1121 XN

 

7,465,196

 

1,149,732

 

—

 

1,149,732

 

226

 

UL/ISWL

 

 

 

001

 

001UB1122 XN

 

4,326,180

 

583,470

 

1,489

 

584,959

 

76

 

UL/ISWL

 

 

 

001

 

001UB1131 XN

 

40,000

 

7,220

 

—

 

7,220

 

1

 

UL/ISWL

 

 

 

001

 

001UB1221 XN

 

1,058,705

 

158,021

 

—

 

158,021

 

37

 

UL/ISWL

 

 

 

001

 

001UB1222 XN

 

1,688,119

 

180,865

 

—

 

180,865

 

38

 

UL/ISWL

 

 

 

001

 

001UB1231 XN

 

9,336

 

2,120

 

—

 

2,120

 

1

 

UL/ISWL

 

 

 

001

 

001UB1322 XN

 

6,219,044

 

452,255

 

—

 

452,255

 

71

 

UL/ISWL

 

 

 

 

--------------------------------------------------------------------------------


 

001

 

001UB2121 XN

 

235,097

 

41,972

 

—

 

41,972

 

5

 

UL/ISWL

 

 

 

001

 

001UB2122 XN

 

62,720

 

7,406

 

—

 

7,406

 

3

 

UL/ISWL

 

 

 

001

 

001UB3121 XN

 

2,491,965

 

378,827

 

—

 

378,827

 

101

 

UL/ISWL

 

 

 

001

 

001UB3122 XN

 

130,770

 

16,984

 

—

 

16,984

 

2

 

UL/ISWL

 

 

 

001

 

001UB3221 XN

 

37,296

 

5,099

 

—

 

5,099

 

2

 

UL/ISWL

 

 

 

001

 

001UDA111 XN

 

21,152,731

 

1,823,852

 

30,148

 

1,854,000

 

435

 

UL/ISWL

 

 

 

001

 

001UDA112 XN

 

250,089

 

19,982

 

783

 

20,764

 

4

 

UL/ISWL

 

 

 

001

 

001UDB111 XN

 

605,894

 

57,798

 

1,658

 

59,456

 

11

 

UL/ISWL

 

 

 

001

 

001UDB112 XN

 

87,312

 

7,007

 

351

 

7,358

 

2

 

UL/ISWL

 

 

 

001

 

001UDC111 XN

 

321,395

 

23,404

 

208

 

23,611

 

8

 

UL/ISWL

 

 

 

001

 

001UDC112 XN

 

44,107

 

1,950

 

—

 

1,950

 

1

 

UL/ISWL

 

 

 

001

 

001UDD111 XN

 

200,000

 

6,577

 

305

 

6,882

 

2

 

UL/ISWL

 

 

 

001

 

001UDE111 XN

 

374,298

 

76,055

 

1,705

 

77,760

 

1

 

UL/ISWL

 

 

 

001

 

001UE1221 XN

 

797,115

 

97,509

 

171

 

97,681

 

43

 

UL/ISWL

 

 

 

001

 

001UE1222 XN

 

342,222

 

33,998

 

2,086

 

36,084

 

9

 

UL/ISWL

 

 

 

001

 

001UE2221 XN

 

10,000

 

3,448

 

—

 

3,448

 

1

 

UL/ISWL

 

 

 

001

 

001UE3222 XN

 

10,000

 

1,443

 

—

 

1,443

 

1

 

UL/ISWL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

200,073,617

 

37,510,687

 

87,940

 

37,598,627

 

4,558

 

 

 

 

 

Adjustments

 

 

 

—

 

1,289

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

200,073,617

 

37,511,976

 

87,940

 

37,598,627

 

4,558

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

001

 

005AB1111 XN

 

1,847,000

 

6,054

 

—

 

6,054

 

36

 

Assumed from Amex

 

 

 

001

 

005BA1111 XN

 

121

 

74

 

—

 

74

 

2

 

Assumed from Amex

 

 

 

001

 

005BK1511 XN

 

50,000

 

532

 

—

 

532

 

1

 

Assumed from Amex

 

 

 

001

 

005DAD111 XN

 

18,000

 

148

 

—

 

148

 

1

 

Assumed from Amex

 

 

 

001

 

005DAE111 XN

 

20,000

 

432

 

—

 

432

 

1

 

Assumed from Amex

 

 

 

001

 

005DCB111 XN

 

90,000

 

225

 

—

 

225

 

3

 

Assumed from Amex

 

 

 

001

 

005DCC111 XN

 

25,000

 

46

 

—

 

46

 

1

 

Assumed from Amex

 

 

 

001

 

005DCD111 XN

 

25,000

 

325

 

—

 

325

 

1

 

Assumed from Amex

 

 

 

001

 

005DCE111 XN

 

51,000

 

1,723

 

—

 

1,723

 

2

 

Assumed from Amex

 

 

 

001

 

005DF1111 XN

 

110,000

 

609

 

—

 

609

 

13

 

Assumed from Amex

 

 

 

001

 

005DF2111 XN

 

645,000

 

1,868

 

—

 

1,868

 

36

 

Assumed from Amex

 

 

 

001

 

005EJ1111 XN

 

4,000

 

2,794

 

—

 

2,794

 

4

 

Assumed from Amex

 

 

 

001

 

005ES1111 XN

 

5,900

 

1,314

 

—

 

1,314

 

3

 

Assumed from Amex

 

 

 

001

 

005GC1111 XN

 

15,000

 

5,724

 

—

 

5,724

 

3

 

Assumed from Amex

 

 

 

001

 

005HEB1N1 XN

 

653

 

545

 

—

 

545

 

1

 

Assumed from Amex

 

 

 

001

 

005HEC1N1 XN

 

13,828

 

1,528

 

—

 

1,528

 

2

 

Assumed from Amex

 

 

 

001

 

005HEJ1N1 XN

 

2,000

 

985

 

—

 

985

 

2

 

Assumed from Amex

 

 

 

001

 

005HME1N1 XN

 

5,000

 

718

 

—

 

718

 

2

 

Assumed from Amex

 

 

 

001

 

005HWA1N1 XN

 

69,924

 

27,546

 

—

 

27,546

 

59

 

Assumed from Amex

 

 

 

001

 

005HWA2N1 XN

 

331,701

 

88,821

 

—

 

88,821

 

112

 

Assumed from Amex

 

 

 

001

 

005HWA4N1 XN

 

32,308

 

1,101

 

—

 

1,101

 

3

 

Assumed from Amex

 

 

 

001

 

005HWA5L1 XN

 

786,513

 

50,169

 

—

 

50,169

 

61

 

Assumed from Amex

 

 

 

001

 

005LA2111 XN

 

650

 

24

 

—

 

24

 

2

 

Assumed from Amex

 

 

 

001

 

005LB1111 XN

 

526

 

263

 

—

 

263

 

3

 

Assumed from Amex

 

 

 

001

 

005MA2711 XN

 

325,000

 

74,103

 

—

 

74,103

 

63

 

Assumed from Amex

 

 

 

001

 

005ME1111 XN

 

14,500

 

18,777

 

—

 

18,777

 

13

 

Assumed from Amex

 

 

 

001

 

005ME1211 XN

 

9,000

 

10,541

 

—

 

10,541

 

9

 

Assumed from Amex

 

 

 

001

 

005ME2111 XN

 

35,555

 

20,690

 

—

 

20,690

 

8

 

Assumed from Amex

 

 

 

001

 

005ME3111 XN

 

22,000

 

9,016

 

—

 

9,016

 

4

 

Assumed from Amex

 

 

 

001

 

005ML7111 XN

 

9,014

 

1,730

 

—

 

1,730

 

5

 

Assumed from Amex

 

 

 

001

 

005PEB1N1 XN

 

24,000

 

16,224

 

—

 

16,224

 

20

 

Assumed from Amex

 

 

 

001

 

005PEH1N1 XN

 

2,344

 

1,270

 

—

 

1,270

 

3

 

Assumed from Amex

 

 

 

001

 

005PME1N1 XN

 

1,265

 

2,078

 

—

 

2,078

 

1

 

Assumed from Amex

 

 

 

001

 

005PME2L1 XN

 

3,090

 

2,242

 

—

 

2,242

 

1

 

Assumed from Amex

 

 

 

001

 

005PWA1N1 XN

 

373,189

 

245,817

 

—

 

245,817

 

296

 

Assumed from Amex

 

 

 

001

 

005PWA2N1 XN

 

241,063

 

139,061

 

—

 

139,061

 

123

 

Assumed from Amex

 

 

 

001

 

005PWA5L1 XN

 

56,239

 

16,021

 

—

 

16,021

 

16

 

Assumed from Amex

 

 

 

001

 

005PWA711 XN

 

72

 

46

 

—

 

46

 

1

 

Assumed from Amex

 

 

 

001

 

005RCF211 XN

 

 

 

112

 

—

 

112

 

—

 

Assumed from Amex

 

 

 

001

 

005RCML71 XN

 

 

 

75

 

—

 

75

 

—

 

Assumed from Amex

 

 

 

001

 

005RCW311 XN

 

 

 

129

 

—

 

129

 

—

 

Assumed from Amex

 

 

 

001

 

005RCWA71 XN

 

 

 

126

 

—

 

126

 

—

 

Assumed from Amex

 

 

 

001

 

005RGW111 XN

 

 

 

39

 

—

 

39

 

—

 

Assumed from Amex

 

 

 

001

 

005RSF111 XN

 

 

 

102

 

—

 

102

 

—

 

Assumed from Amex

 

 

 

001

 

005RSF211 XN

 

 

 

57

 

—

 

57

 

—

 

Assumed from Amex

 

 

 

001

 

005RSW111 XN

 

5,000

 

2,045

 

—

 

2,045

 

1

 

Assumed from Amex

 

 

 

001

 

005WA1111 XN

 

97,790

 

64,209

 

—

 

64,209

 

83

 

Assumed from Amex

 

 

 

001

 

005WA2111 XN

 

152,500

 

108,281

 

—

 

108,281

 

13

 

Assumed from Amex

 

 

 

001

 

005WA3111 XN

 

87,724

 

41,769

 

—

 

41,769

 

16

 

Assumed from Amex

 

 

 

001

 

005WA4111 XN

 

181,000

 

105,920

 

—

 

105,920

 

98

 

Assumed from Amex

 

 

 

001

 

005WA4211 XN

 

103,538

 

57,596

 

—

 

57,596

 

37

 

Assumed from Amex

 

 

 

001

 

005WA5111 XN

 

195,000

 

53,487

 

—

 

53,487

 

15

 

Assumed from Amex

 

 

 

001

 

005WA6111 XN

 

2,636,256

 

414,026

 

—

 

414,026

 

236

 

Assumed from Amex

 

 

 

001

 

005WA7111 XN

 

641,714

 

24,905

 

—

 

24,905

 

64

 

Assumed from Amex

 

 

 

001

 

005WA7211 XN

 

16,000

 

972

 

—

 

972

 

3

 

Assumed from Amex

 

 

 

001

 

005WE1111 XN

 

10,000

 

5,489

 

—

 

5,489

 

4

 

Assumed from Amex

 

 

 

001

 

005WE2111 XN

 

89,000

 

52,145

 

—

 

52,145

 

14

 

Assumed from Amex

 

 

 

001

 

005WE3111 XN

 

9,176

 

5,579

 

—

 

5,579

 

4

 

Assumed from Amex

 

 

 

001

 

005WF1111 XN

 

63,100

 

50,349

 

—

 

50,349

 

40

 

Assumed from Amex

 

 

 

001

 

005WF2111 XN

 

10,000

 

5,158

 

—

 

5,158

 

2

 

Assumed from Amex

 

 

 

001

 

005WF3111 XN

 

82,000

 

41,957

 

—

 

41,957

 

35

 

Assumed from Amex

 

 

 

001

 

005WF3211 XN

 

32,599

 

13,776

 

—

 

13,776

 

19

 

Assumed from Amex

 

 

 

001

 

005WG1111 XN

 

20,500

 

6,071

 

—

 

6,071

 

6

 

Assumed from Amex

 

 

 

001

 

005WS1111 XN

 

311,333

 

153,422

 

—

 

153,422

 

32

 

Assumed from Amex

 

 

 

001

 

005WS2111 XN

 

44,360

 

16,409

 

—

 

16,409

 

11

 

Assumed from Amex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

10,054,045

 

1,975,389

 

 

 

1,975,389

 

1,650

 

 

 

 

 

Adjustments -additional re

 

—

 

(4,740

)

Champion

 

—

 

—

 

 

 

 

 

Adjustments -additional re

 

—

 

(17,763

)

Optimum Re

 

—

 

—

 

 

 

 

 

Adjustments -additional re

 

—

 

(550

)

Swiss Re

 

—

 

—

 

 

 

 

 

Adjustment

 

(3,062,000

)

(27,891

)

Error

 

—

 

—

 

 

 

 

 

Total

 

6,992,045

 

1,924,445

 

 

 

1,975,389

 

1,650

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

001

 

001AA1011 XN

 

480,000

 

3,631

 

—

 

3,631

 

7

 

Traditional

 

 

 

001

 

001AA1111 XN

 

3,600,000

 

38,506

 

—

 

38,506

 

36

 

Traditional

 

 

 

001

 

001AA1211 XN

 

9,366,125

 

43,104

 

—

 

43,104

 

115

 

Traditional

 

 

 

001

 

001BA1111 XN

 

55,000

 

504

 

—

 

504

 

9

 

Traditional

 

 

 

001

 

001BA1211 XN

 

450,000

 

4,257

 

213

 

4,470

 

7

 

Traditional

 

 

 

001

 

001BA1311 XN

 

620,000

 

3,926

 

635

 

4,561

 

14

 

Traditional

 

 

 

001

 

001BA1411 XN

 

80,000

 

229

 

—

 

229

 

2

 

Traditional

 

 

 

001

 

001BB1111 XN

 

550,000

 

1,856

 

—

 

1,856

 

24

 

Traditional

 

 

 

001

 

001BI111P XN

 

20,000

 

82

 

—

 

82

 

3

 

Traditional

 

 

 

001

 

001BJ111P XN

 

10,000

 

—

 

—

 

—

 

2

 

Traditional

 

 

 

001

 

001DBE111 XN

 

133,970

 

571

 

—

 

571

 

3

 

Traditional

 

 

 

001

 

001DBE211 XN

 

200,000

 

2,084

 

420

 

2,504

 

3

 

Traditional

 

 

 

001

 

001DBY111 XN

 

125,000

 

787

 

—

 

787

 

5

 

Traditional

 

 

 

001

 

001EA1111 XN

 

127,640

 

39,013

 

—

 

39,013

 

23

 

Traditional

 

 

 

001

 

001EC1111 XN

 

19,500

 

54,702

 

—

 

54,702

 

14

 

Traditional

 

 

 

001

 

001EH1111 XN

 

5,000

 

2,123

 

—

 

2,123

 

1

 

Traditional

 

 

 

001

 

001GA1111 XN

 

5,000

 

7,140

 

—

 

7,140

 

1

 

Traditional

 

 

 

001

 

001GF1111 XN

 

7,579

 

8,285

 

—

 

8,285

 

1

 

Traditional

 

 

 

001

 

001HCA1L1 XN

 

935,249

 

39,602

 

—

 

39,602

 

39

 

Traditional

 

 

 

001

 

001HCA1L2 XN

 

650,598

 

19,086

 

—

 

19,086

 

19

 

Traditional

 

 

 

001

 

001HCA2L1 XN

 

472,798

 

11,920

 

—

 

11,920

 

19

 

Traditional

 

 

 

001

 

001HCA2L2 XN

 

25,880

 

1,213

 

—

 

1,213

 

1

 

Traditional

 

 

 

001

 

001HEC1N1 XN

 

10,053

 

1,605

 

—

 

1,605

 

4

 

Traditional

 

 

 

001

 

001HJA1N1 XN

 

9,000

 

3,281

 

—

 

3,281

 

2

 

Traditional

 

 

 

001

 

001HMC1L1 XN

 

21,594

 

801

 

—

 

801

 

5

 

Traditional

 

 

 

 

--------------------------------------------------------------------------------


 

001

 

001HMF1N1 XN

 

19,563

 

3,559

 

—

 

3,559

 

2

 

Traditional

 

 

 

001

 

001HMG1L1 XN

 

24,909

 

33

 

—

 

33

 

1

 

Traditional

 

 

 

001

 

001HRL1LP XN

 

20,000

 

1,404

 

—

 

1,404

 

1

 

Traditional

 

 

 

001

 

001HWA1LP XN

 

28,000

 

455

 

—

 

455

 

6

 

Traditional

 

 

 

001

 

001HWA1N1 XN

 

472,977

 

66,232

 

—

 

66,232

 

106

 

Traditional

 

 

 

001

 

001HWA2NP XN

 

5,000

 

622

 

—

 

622

 

1

 

Traditional

 

 

 

001

 

001HWC1N1 XN

 

192,008

 

95,542

 

—

 

95,542

 

3

 

Traditional

 

 

 

001

 

001JA1111 XN

 

178,463

 

105,139

 

—

 

105,139

 

23

 

Traditional

 

 

 

001

 

001KA0541 XN

 

1,910,000

 

7,960

 

—

 

7,960

 

23

 

Traditional

 

 

 

001

 

001KA0551 XN

 

425,000

 

5,817

 

—

 

5,817

 

8

 

Traditional

 

 

 

001

 

001KB1041 XN

 

21,273,405

 

106,853

 

605

 

107,458

 

218

 

Traditional

 

 

 

001

 

001KB1051 XN

 

4,014,150

 

30,747

 

—

 

30,747

 

42

 

Traditional

 

 

 

001

 

001KC1021 XN

 

12,425

 

239

 

—

 

239

 

1

 

Traditional

 

 

 

001

 

001KD0541 XN

 

205,960

 

1,239

 

—

 

1,239

 

4

 

Traditional

 

 

 

001

 

001KD0551 XN

 

400,000

 

3,317

 

—

 

3,317

 

5

 

Traditional

 

 

 

001

 

001KE1041 XN

 

4,214,343

 

18,012

 

—

 

18,012

 

50

 

Traditional

 

 

 

001

 

001KE1051 XN

 

627,456

 

4,929

 

—

 

4,929

 

12

 

Traditional

 

 

 

001

 

001KF1541 XN

 

10,441,718

 

15,018

 

—

 

15,018

 

123

 

Traditional

 

 

 

001

 

001KF1551 XN

 

1,517,125

 

4,620

 

—

 

4,620

 

24

 

Traditional

 

 

 

001

 

001KG2041 XN

 

1,228,000

 

4,138

 

—

 

4,138

 

13

 

Traditional

 

 

 

001

 

001KG2051 XN

 

590,363

 

21,661

 

6,286

 

27,946

 

10

 

Traditional

 

 

 

001

 

001MB1111 XN

 

174,604

 

35,181

 

—

 

35,181

 

20

 

Traditional

 

 

 

001

 

001MC1111 XN

 

22,583

 

15,821

 

—

 

15,821

 

40

 

Traditional

 

 

 

001

 

001MC111P XN

 

5,000

 

290

 

—

 

290

 

3

 

Traditional

 

 

 

001

 

001MD0111 XN

 

20,100

 

25,327

 

—

 

25,327

 

6

 

Traditional

 

 

 

001

 

001MD5111 XN

 

10,300

 

7,910

 

—

 

7,910

 

3

 

Traditional

 

 

 

001

 

001ME1111 XN

 

34,860

 

27,938

 

—

 

27,938

 

10

 

Traditional

 

 

 

001

 

001ME111P XN

 

25,000

 

15,141

 

—

 

15,141

 

1

 

Traditional

 

 

 

001

 

001ME1131 XN

 

543,000

 

333,203

 

—

 

333,203

 

54

 

Traditional

 

 

 

001

 

001ME2111 XN

 

4,000

 

3,765

 

—

 

3,765

 

2

 

Traditional

 

 

 

001

 

001ME211P XN

 

90,000

 

39,783

 

—

 

39,783

 

9

 

Traditional

 

 

 

001

 

001ME2131 XN

 

382,146

 

218,618

 

—

 

218,618

 

47

 

Traditional

 

 

 

001

 

001ME311P XN

 

12,500

 

14,301

 

—

 

14,301

 

7

 

Traditional

 

 

 

001

 

001ME3131 XN

 

168,000

 

87,638

 

—

 

87,638

 

27

 

Traditional

 

 

 

001

 

001ME411P XN

 

5,000

 

1,054

 

—

 

1,054

 

1

 

Traditional

 

 

 

001

 

001ME4121 XN

 

110,000

 

68,330

 

—

 

68,330

 

4

 

Traditional

 

 

 

001

 

001MF1111 XN

 

112,166

 

—

 

—

 

—

 

8

 

Traditional

 

 

 

001

 

001MG1111 XN

 

364,355

 

15,973

 

—

 

15,973

 

45

 

Traditional

 

 

 

001

 

001MH1131 XN

 

563,586

 

190,285

 

—

 

190,285

 

33

 

Traditional

 

 

 

001

 

001MH1231 XN

 

131,730

 

26,385

 

—

 

26,385

 

5

 

Traditional

 

 

 

001

 

001MH1331 XN

 

619,248

 

157,367

 

—

 

157,367

 

32

 

Traditional

 

 

 

001

 

001MH133A XN

 

95,000

 

25,397

 

—

 

25,397

 

13

 

Traditional

 

 

 

001

 

001MH133G XN

 

5,000

 

1,847

 

—

 

1,847

 

1

 

Traditional

 

 

 

001

 

001MH1431 XN

 

329,488

 

71,459

 

—

 

71,459

 

22

 

Traditional

 

 

 

001

 

001MH143I XN

 

38,845

 

10,312

 

—

 

10,312

 

2

 

Traditional

 

 

 

001

 

001ML1121 XN

 

82,409

 

28,070

 

—

 

28,070

 

7

 

Traditional

 

 

 

001

 

001ML1221 XN

 

1,710,243

 

380,123

 

—

 

380,123

 

211

 

Traditional

 

 

 

001

 

001ML1231 XN

 

190,557

 

37,528

 

—

 

37,528

 

38

 

Traditional

 

 

 

001

 

001ML1232 XN

 

7,955

 

2,082

 

—

 

2,082

 

4

 

Traditional

 

Wilton

 

001

 

001ML1241 XN

 

162,013

 

21,633

 

—

 

21,633

 

66

 

Traditional

 

Wilton

 

001

 

001NA1211 XN

 

35,000

 

1,289

 

—

 

1,289

 

2

 

Traditional

 

 

 

001

 

001NA1311 XN

 

44,982

 

1,004

 

—

 

1,004

 

2

 

Traditional

 

 

 

001

 

001NA2211 XN

 

135,000

 

5,780

 

—

 

5,780

 

4

 

Traditional

 

 

 

001

 

001NA2311 XN

 

20,000

 

609

 

—

 

609

 

1

 

Traditional

 

 

 

001

 

001PCA1L1 XN

 

618,973

 

178,319

 

—

 

178,319

 

70

 

Traditional

 

 

 

001

 

001PCA1L2 XN

 

682,699

 

110,848

 

—

 

110,848

 

27

 

Traditional

 

 

 

001

 

001PCA2L1 XN

 

12,156

 

6,038

 

—

 

6,038

 

4

 

Traditional

 

 

 

001

 

001PCA2LM XN

 

448

 

95

 

—

 

95

 

1

 

Traditional

 

 

 

001

 

001PCC1L1 XN

 

783,927

 

556,608

 

—

 

556,608

 

7

 

Traditional

 

 

 

001

 

001PCC2L1 XN

 

68,804

 

50,675

 

2,783

 

53,457

 

5

 

Traditional

 

 

 

001

 

001PCT1L1 XN

 

25,803

 

16,189

 

1,656

 

17,846

 

5

 

Traditional

 

 

 

001

 

001PEC1N1 XN

 

30,386

 

20,996

 

—

 

20,996

 

12

 

Traditional

 

 

 

001

 

001PJA1N1 XN

 

8,644

 

7,452

 

—

 

7,452

 

2

 

Traditional

 

 

 

001

 

001PMD1L1 XN

 

122

 

99

 

—

 

99

 

1

 

Traditional

 

 

 

001

 

001PME1L1 XN

 

643,652

 

481,077

 

—

 

481,077

 

414

 

Traditional

 

 

 

001

 

001PME1LP XN

 

6,447

 

5,823

 

—

 

5,823

 

2

 

Traditional

 

 

 

001

 

001PML1L1 XN

 

74,179

 

48,470

 

—

 

48,470

 

39

 

Traditional

 

 

 

001

 

001PML1L2 XN

 

16,520

 

7,902

 

—

 

7,902

 

1

 

Traditional

 

 

 

001

 

001PML2L1 XN

 

2,405

 

1,582

 

—

 

1,582

 

2

 

Traditional

 

 

 

001

 

001PML3L1 XN

 

111,541

 

62,393

 

—

 

62,393

 

71

 

Traditional

 

 

 

001

 

001PML3L2 XN

 

114

 

70

 

—

 

70

 

1

 

Traditional

 

 

 

001

 

001PML3LA XN

 

14,208

 

10,941

 

—

 

10,941

 

18

 

Traditional

 

 

 

001

 

001PML3LG XN

 

2,745

 

2,422

 

—

 

2,422

 

1

 

Traditional

 

 

 

001

 

001PML4L1 XN

 

471,771

 

345,931

 

—

 

345,931

 

522

 

Traditional

 

 

 

001

 

001PML5L1 XN

 

25,426

 

19,475

 

—

 

19,475

 

56

 

Traditional

 

 

 

001

 

001PML5L2 XN

 

165

 

93

 

—

 

93

 

3

 

Traditional

 

Wilton

 

001

 

001PML6L1 XN

 

2,878

 

2,250

 

—

 

2,250

 

18

 

Traditional

 

Wilton

 

001

 

001PRS1L1 XN

 

1,000

 

152

 

—

 

152

 

1

 

Traditional

 

 

 

001

 

001PWA1N1 XN

 

385,574

 

276,928

 

—

 

276,928

 

132

 

Traditional

 

 

 

001

 

001PWC1N1 XN

 

57,072

 

32,076

 

—

 

32,076

 

6

 

Traditional

 

 

 

001

 

001R0C012 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R1C110 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R1C120 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R1C300 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R1C400 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R1C420 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R3C511 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R3C51D XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R3T111 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R3T11D XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001R4C521 XN

 

 

 

4,384

 

—

 

4,384

 

—

 

Traditional

 

 

 

001

 

001R4C52D XN

 

 

 

11,717

 

—

 

11,717

 

—

 

Traditional

 

 

 

001

 

001R4C53D XN

 

 

 

11,755

 

—

 

11,755

 

—

 

Traditional

 

 

 

001

 

001R4C721 XN

 

 

 

7,894

 

—

 

7,894

 

—

 

Traditional

 

 

 

001

 

001R4C72D XN

 

 

 

4,397

 

—

 

4,397

 

—

 

Traditional

 

 

 

001

 

001R4C73D XN

 

 

 

4,435

 

—

 

4,435

 

—

 

Traditional

 

 

 

001

 

001R4T121 XN

 

 

 

24,109

 

—

 

24,109

 

—

 

Traditional

 

 

 

001

 

001R4T12D XN

 

 

 

9,100

 

—

 

9,100

 

—

 

Traditional

 

 

 

001

 

001R4T13D XN

 

 

 

8,778

 

—

 

8,778

 

—

 

Traditional

 

 

 

001

 

001R4T14D XN

 

 

 

949

 

—

 

949

 

—

 

Traditional

 

 

 

001

 

001R5C011 XN

 

 

 

448

 

—

 

448

 

—

 

Traditional

 

 

 

001

 

001R5C021 XN

 

 

 

933

 

—

 

933

 

—

 

Traditional

 

 

 

001

 

001R5C511 XN

 

 

 

192

 

—

 

192

 

—

 

Traditional

 

 

 

001

 

001R5C521 XN

 

 

 

948

 

—

 

948

 

—

 

Traditional

 

 

 

001

 

001R5CL11 XN

 

 

 

389

 

—

 

389

 

—

 

Traditional

 

 

 

001

 

001R5CL20 XN

 

 

 

1,266

 

—

 

1,266

 

—

 

Traditional

 

 

 

001

 

001R5CL21 XN

 

 

 

1,124

 

—

 

1,124

 

—

 

Traditional

 

 

 

001

 

001R5T121 XN

 

 

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001RCC100 XN

 

100,000

 

60

 

—

 

60

 

—

 

Traditional

 

 

 

001

 

001RCC200 XN

 

60,000

 

36

 

—

 

36

 

—

 

Traditional

 

 

 

001

 

001RCC400 XN

 

831,000

 

499

 

—

 

499

 

—

 

Traditional

 

 

 

001

 

001RCCL11 XN

 

17,000

 

10

 

—

 

10

 

—

 

Traditional

 

 

 

001

 

001RCU100 XN

 

1,054,000

 

285

 

—

 

285

 

—

 

Traditional

 

 

 

001

 

001RCX110 XN

 

196,000

 

196

 

—

 

196

 

—

 

Traditional

 

 

 

001

 

001RCX310 XN

 

164,000

 

410

 

—

 

410

 

—

 

Traditional

 

 

 

001

 

001RCX410 XN

 

217,000

 

543

 

—

 

543

 

—

 

Traditional

 

 

 

001

 

001RFC100 XN

 

19,000

 

1,783

 

—

 

1,783

 

—

 

Traditional

 

 

 

001

 

001RFC200 XN

 

6,000

 

593

 

—

 

593

 

—

 

Traditional

 

 

 

001

 

001RFU100 XN

 

10,000

 

58

 

—

 

58

 

—

 

Traditional

 

 

 

001

 

001RFX110 XN

 

22,400

 

1,559

 

—

 

1,559

 

1

 

Traditional

 

 

 

001

 

001RFX210 XN

 

7,000

 

791

 

—

 

791

 

—

 

Traditional

 

 

 

001

 

001RGU100 XN

 

—

 

349

 

—

 

349

 

—

 

Traditional

 

 

 

 

--------------------------------------------------------------------------------


 

001

 

001RGX100 XN

 

—

 

7

 

—

 

7

 

—

 

Traditional

 

 

 

001

 

001RIU110 XN

 

28,979,776

 

138,584

 

—

 

138,584

 

—

 

Traditional

 

 

 

001

 

001RIU120 XN

 

383,100

 

1,998

 

—

 

1,998

 

—

 

Traditional

 

 

 

001

 

001RLS11P XN

 

10,000

 

1,078

 

—

 

1,078

 

1

 

Traditional

 

 

 

001

 

001RNE111 XN

 

22,500

 

59

 

—

 

59

 

—

 

Traditional

 

 

 

001

 

001RQC210 XN

 

—

 

1,355

 

—

 

1,355

 

—

 

Traditional

 

 

 

001

 

001RSF111 XN

 

37,920

 

26,610

 

—

 

26,610

 

3

 

Traditional

 

 

 

001

 

001RSU100 XN

 

2,000

 

2

 

—

 

2

 

—

 

Traditional

 

 

 

001

 

001RSX100 XN

 

8,000

 

254

 

—

 

254

 

—

 

Traditional

 

 

 

001

 

001RVC110 XN

 

—

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001RVU110 XN

 

—

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001RVX110 XN

 

—

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001RVX111 XN

 

—

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001RXC100 XN

 

—

 

—

 

—

 

—

 

—

 

Traditional

 

 

 

001

 

001WA1111 XN

 

2,215,215

 

1,248,284

 

—

 

1,248,284

 

340

 

Traditional

 

 

 

001

 

001WA111P XN

 

173,500

 

54,375

 

—

 

54,375

 

22

 

Traditional

 

 

 

001

 

001WA2111 XN

 

8,067

 

3,568

 

—

 

3,568

 

2

 

Traditional

 

 

 

001

 

001WA211P XN

 

15,050

 

8,294

 

—

 

8,294

 

9

 

Traditional

 

 

 

001

 

001WA4131 XN

 

694,725

 

258,654

 

—

 

258,654

 

78

 

Traditional

 

 

 

001

 

001WA4231 XN

 

54,056

 

15,717

 

—

 

15,717

 

5

 

Traditional

 

 

 

001

 

001WA4331 XN

 

215,915

 

69,123

 

—

 

69,123

 

21

 

Traditional

 

 

 

001

 

001WA433A XN

 

139,637

 

51,961

 

—

 

51,961

 

24

 

Traditional

 

 

 

001

 

001WA433G XN

 

18,000

 

8,594

 

—

 

8,594

 

8

 

Traditional

 

 

 

001

 

001WA4431 XN

 

634,229

 

189,680

 

—

 

189,680

 

89

 

Traditional

 

 

 

001

 

001WA5121 XN

 

1,005,649

 

354,924

 

—

 

354,924

 

178

 

Traditional

 

 

 

001

 

001WA5221 XN

 

70,407,012

 

15,175,168

 

—

 

15,175,168

 

8,400

 

Traditional

 

 

 

001

 

001WA5231 XN

 

11,312,854

 

1,150,483

 

—

 

1,150,483

 

1,212

 

Traditional

 

 

 

001

 

001WA5232 XN

 

935,000

 

78,517

 

—

 

78,517

 

91

 

Traditional

 

Wilton

 

001

 

001WA5241 XN

 

10,252,222

 

355,930

 

—

 

355,930

 

1,014

 

Traditional

 

Wilton

 

001

 

001WA5321 XN

 

2,033,142

 

374,830

 

—

 

374,830

 

342

 

Traditional

 

 

 

001

 

001WA5331 XN

 

310,500

 

38,560

 

—

 

38,560

 

54

 

Traditional

 

 

 

001

 

001WA5341 XN

 

66,500

 

3,432

 

—

 

3,432

 

10

 

Traditional

 

Wilton

 

001

 

001WB1111 XN

 

451,000

 

315,685

 

—

 

315,685

 

15

 

Traditional

 

 

 

001

 

001WB111P XN

 

10,000

 

4,065

 

—

 

4,065

 

1

 

Traditional

 

 

 

001

 

001WC1111 XN

 

1,143,762

 

470,072

 

—

 

470,072

 

38

 

Traditional

 

 

 

001

 

001WD1121 XN

 

165,000

 

57,711

 

—

 

57,711

 

19

 

Traditional

 

 

 

001

 

001WD112D XN

 

45,000

 

7,929

 

—

 

7,929

 

3

 

Traditional

 

 

 

001

 

001WD1221 XN

 

5,500

 

2,027

 

—

 

2,027

 

2

 

Traditional

 

 

 

001

 

001WD1321 XN

 

141,065

 

33,401

 

—

 

33,401

 

8

 

Traditional

 

 

 

001

 

001WD132A XN

 

32,000

 

11,513

 

—

 

11,513

 

7

 

Traditional

 

 

 

001

 

001WD132D XN

 

215,732

 

26,305

 

—

 

26,305

 

6

 

Traditional

 

 

 

001

 

001WD132G XN

 

24,500

 

10,302

 

—

 

10,302

 

7

 

Traditional

 

 

 

001

 

001WD1421 XN

 

185,551

 

44,171

 

—

 

44,171

 

25

 

Traditional

 

 

 

001

 

001WE1111 XN

 

272,000

 

148,476

 

—

 

148,476

 

38

 

Traditional

 

 

 

001

 

001WF1111 XN

 

280,000

 

182,313

 

—

 

182,313

 

42

 

Traditional

 

 

 

001

 

001WG1111 XN

 

20,000

 

9,698

 

—

 

9,698

 

7

 

Traditional

 

 

 

001

 

001WK111P XN

 

36,000

 

15,422

 

—

 

15,422

 

7

 

Traditional

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

211,748,259

 

25,951,311

 

12,597

 

25,963,909

 

15,315

 

 

 

 

 

Adjustments

 

 

 

(3,000

)

(353

)

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

211,745,259

 

25,950,958

 

12,597

 

25,963,909

 

15,315

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

004

 

004CC2521 XN

 

2,926,949

 

2,392,585

 

—

 

2,392,585

 

81

 

UL - West Coast Life

 

 

 

004

 

004CC2621 XN

 

43,772

 

30,549

 

—

 

30,549

 

2

 

UL - West Coast Life

 

 

 

004

 

004CC2721 XN

 

2,247,509

 

1,730,075

 

—

 

1,730,075

 

79

 

UL - West Coast Life

 

 

 

004

 

004CS0111 XN

 

83,333

 

43,111

 

4,434

 

47,545

 

1

 

UL - West Coast Life

 

 

 

004

 

004TC1321 XN

 

6,054,092

 

4,825,700

 

—

 

4,825,700

 

216

 

UL - West Coast Life

 

 

 

004

 

004TS1111 XN

 

377,319

 

289,346

 

—

 

289,346

 

8

 

UL - West Coast Life

 

 

 

004

 

004TS1131 XN

 

24,664

 

15,665

 

—

 

15,665

 

1

 

UL - West Coast Life

 

 

 

004

 

004TS1141 XN

 

18,759

 

14,308

 

—

 

14,308

 

1

 

UL - West Coast Life

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

004

 

004MH1331 XN

 

286,500

 

57,029

 

—

 

57,029

 

23

 

Trad - West Coast Life

 

 

 

004

 

004PCC2L1 XN

 

587,767

 

389,294

 

25,959

 

415,253

 

17

 

Trad - West Coast Life

 

 

 

004

 

004PML3L1 XN

 

19,415

 

10,793

 

—

 

10,793

 

19

 

Trad - West Coast Life

 

 

 

004

 

004R4C521 XN

 

—

 

5,450

 

—

 

5,450

 

17

 

Trad - West Coast Life

 

 

 

004

 

004R4C52D XN

 

—

 

3,522

 

—

 

3,522

 

16

 

Trad - West Coast Life

 

 

 

004

 

004R4C531 XN

 

—

 

805

 

—

 

805

 

2

 

Trad - West Coast Life

 

 

 

004

 

004R4C53D XN

 

—

 

3,148

 

—

 

3,148

 

12

 

Trad - West Coast Life

 

 

 

004

 

004R4C541 XN

 

—

 

1,426

 

—

 

1,426

 

5

 

Trad - West Coast Life

 

 

 

004

 

004R4C54D XN

 

—

 

4,546

 

—

 

4,546

 

17

 

Trad - West Coast Life

 

 

 

004

 

004R4C55D XN

 

—

 

4,546

 

—

 

4,546

 

17

 

Trad - West Coast Life

 

 

 

004

 

004R4C57D XN

 

—

 

743

 

—

 

743

 

4

 

Trad  - West Coast Life

 

 

 

004

 

004R4C591 XN

 

—

 

1,619

 

—

 

1,619

 

1

 

Trad  - West Coast Life

 

 

 

004

 

004R4C62D XN

 

—

 

530

 

—

 

530

 

2

 

Trad  - West Coast Life

 

 

 

004

 

004R4C63D XN

 

—

 

630

 

—

 

630

 

2

 

Trad  - West Coast Life

 

 

 

004

 

004R4C721 XN

 

—

 

2,314

 

—

 

2,314

 

9

 

Trad  - West Coast Life

 

 

 

004

 

004R4C72D XN

 

—

 

8,948

 

—

 

8,948

 

30

 

Trad  - West Coast Life

 

 

 

004

 

004R4C73D XN

 

—

 

8,928

 

—

 

8,928

 

27

 

Trad  - West Coast Life

 

 

 

004

 

004R4C74D XN

 

—

 

7,577

 

—

 

7,577

 

19

 

Trad  - West Coast Life

 

 

 

004

 

004R4C75D XN

 

—

 

8,604

 

—

 

8,604

 

19

 

Trad  - West Coast Life

 

 

 

004

 

004R4C761 XN

 

—

 

746

 

—

 

746

 

2

 

Trad  - West Coast Life

 

 

 

004

 

004R4C77D XN

 

—

 

432

 

—

 

432

 

3

 

Trad  - West Coast Life

 

 

 

004

 

004R4T121 XN

 

—

 

9,093

 

—

 

9,093

 

31

 

Trad  - West Coast Life

 

 

 

004

 

004R4T12D XN

 

—

 

19,863

 

—

 

19,863

 

66

 

Trad  - West Coast Life

 

 

 

004

 

004R4T131 XN

 

—

 

1,651

 

—

 

1,651

 

4

 

Trad  - West Coast Life

 

 

 

004

 

004R4T13D XN

 

—

 

19,532

 

—

 

19,532

 

61

 

Trad  - West Coast Life

 

 

 

004

 

004R4T141 XN

 

—

 

618

 

—

 

618

 

1

 

Trad  - West Coast Life

 

 

 

004

 

004R4T14D XN

 

—

 

17,981

 

—

 

17,981

 

45

 

Trad  - West Coast Life

 

 

 

004

 

004R4T151 XN

 

—

 

756

 

—

 

756

 

4

 

Trad  - West Coast Life

 

 

 

004

 

004R4T15D XN

 

—

 

16,809

 

—

 

16,809

 

45

 

Trad  - West Coast Life

 

 

 

004

 

004R4T161 XN

 

—

 

4,261

 

—

 

4,261

 

8

 

Trad  - West Coast Life

 

 

 

004

 

004R4T17D XN

 

—

 

711

 

—

 

711

 

5

 

Trad  - West Coast Life

 

 

 

004

 

004R4T191 XN

 

—

 

2,679

 

—

 

2,679

 

3

 

Trad  - West Coast Life

 

 

 

004

 

004RVC110 XN

 

211,835

 

—

 

—

 

—

 

12

 

Trad  - West Coast Life

 

 

 

004

 

004RVU110 XN

 

571,743

 

—

 

—

 

—

 

386

 

Trad  - West Coast Life

 

 

 

004

 

004RVX110 XN

 

2,000

 

—

 

—

 

—

 

4

 

Trad  - West Coast Life

 

 

 

004

 

004RXC100 XN

 

63,500

 

—

 

—

 

—

 

127

 

Trad  - West Coast Life

 

 

 

004

 

004WA4331 XN

 

119,250

 

34,228

 

—

 

34,228

 

17

 

Trad  - West Coast Life

 

 

 

004

 

004WD1321 XN

 

79,000

 

26,602

 

—

 

26,602

 

13

 

Trad  - West Coast Life

 

 

 

 

Company

 

Plan Code

 

Face

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

004

 

004R3C01D XN

 

—

 

14,358

 

—

 

14,358

 

2

 

Care Riders - West Coast Life

 

 

 

004

 

004R3T11D XN

 

—

 

17,034

 

—

 

17,034

 

15

 

Care Riders - West Coast Life

 

 

 

004

 

 

 

—

 

—

 

—

 

—

 

—

 

Care Riders - West Coast Life

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total - WCL

 

 

 

13,717,406

 

10,049,146

 

30,393

 

10,079,539

 

1,501

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Error

 

 

 

 

 

(131,467

)

 

 

 

 

 

 

 

 

 

 

Rider adj

 

 

 

350,000

 

(36,025

)

—

 

(36,025

)

—

 

 

 

 

 

Total

 

 

 

14,067,406

 

9,881,654

 

30,393

 

10,043,514

 

1,501

 

 

 

 

 

 

Company

 

Plan Code

 

Face

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

001

 

n/a

 

100,000

 

596

 

—

 

596

 

1

 

Ceded to Hanover by Monumental Life

 

 

 

001

 

R3C511

 

 

 

10,425

 

—

 

10,425

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3C51D

 

 

 

8,948

 

—

 

8,948

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3C51D

 

 

 

6,750

 

—

 

6,750

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3C51D

 

 

 

2,623

 

—

 

2,623

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3C51D

 

 

 

2,273

 

—

 

2,273

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3T11D

 

 

 

8,603

 

—

 

8,603

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3T11D

 

 

 

2,947

 

—

 

2,947

 

1

 

Survivor Plus Riders

 

 

 

 

--------------------------------------------------------------------------------

 

001

 

R3T11D

 

 

 

2,900

 

—

 

2,900

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3T11D

 

 

 

4,555

 

—

 

4,555

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3T11D

 

 

 

4,468

 

—

 

4,468

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3T11D

 

 

 

8,020

 

—

 

8,020

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3T11D

 

 

 

3,601

 

—

 

3,601

 

1

 

Survivor Plus Riders

 

 

 

001

 

R3T11D

 

 

 

3,328

 

—

 

3,328

 

1

 

Survivor Plus Riders

 

 

 

001

 

n/a

 

 

 

149,525

 

—

 

149,525

 

1

 

WrapPlan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

100,000

 

219,562

 

—

 

219,562

 

15

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

100,000

 

219,562

 

—

 

219,562

 

15

 

 

 

 

 

 

5B

 

Company

 

Plan Code

 

 

 

Cash Value

 

Stat Reserve

 

 

 

 

 

Count

 

Type

 

 

 

004

 

001FA10Q1

 

XN

 

1,204

 

1,204

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FA11Q1

 

XN

 

15,835

 

15,835

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FA18N1

 

XN

 

62,978

 

62,978

 

 

 

 

 

8

 

Deferred Annuity

 

 

 

004

 

001FA51N1

 

XN

 

117,235

 

117,235

 

 

 

 

 

9

 

Deferred Annuity

 

 

 

004

 

001FA51Q1

 

XN

 

134,736

 

134,736

 

 

 

 

 

14

 

Deferred Annuity

 

 

 

004

 

001FA71N1

 

XN

 

12,162

 

12,162

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FBL1Q1

 

XN

 

96,705

 

96,737

 

 

 

 

 

19

 

Deferred Annuity

 

 

 

004

 

001FBL1TP

 

XN

 

11,285

 

11,285

 

 

 

 

 

3

 

Deferred Annuity

 

 

 

004

 

001FBL2N1

 

XN

 

14,146

 

14,146

 

 

 

 

 

8

 

Deferred Annuity

 

 

 

004

 

001FBL2TP

 

XN

 

17,672

 

17,672

 

 

 

 

 

11

 

Deferred Annuity

 

 

 

004

 

001FBN2QP

 

XN

 

130,191

 

130,191

 

 

 

 

 

53

 

Deferred Annuity

 

 

 

004

 

001FBN3QP

 

XN

 

56,522

 

58,349

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FC10N1

 

XN

 

286,529

 

286,529

 

 

 

 

 

14

 

Deferred Annuity

 

 

 

004

 

001FC10Q1

 

XN

 

143,214

 

143,214

 

 

 

 

 

12

 

Deferred Annuity

 

 

 

004

 

001FC11N1

 

XN

 

1,119,047

 

1,119,047

 

 

 

 

 

7

 

Deferred Annuity

 

 

 

004

 

001FC11Q1

 

XN

 

141,976

 

141,976

 

 

 

 

 

3

 

Deferred Annuity

 

 

 

004

 

001FD00L1

 

XN

 

26,831

 

26,831

 

 

 

 

 

5

 

Deferred Annuity

 

 

 

004

 

001FD10Q1

 

XN

 

3,137

 

3,600

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FD11N0

 

XN

 

205,943

 

209,877

 

 

 

 

 

4

 

Deferred Annuity

 

 

 

004

 

001FD11N1

 

XN

 

36,900

 

37,729

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FD11Q1

 

XN

 

473,811

 

482,989

 

 

 

 

 

2

 

Deferred Annuity

 

 

 

004

 

001FD51N1

 

XN

 

161,490

 

174,698

 

 

 

 

 

14

 

Deferred Annuity

 

 

 

004

 

001FD51Q1

 

XN

 

435,022

 

451,597

 

 

 

 

 

13

 

Deferred Annuity

 

 

 

004

 

001FD71N1

 

XN

 

122,773

 

132,134

 

 

 

 

 

5

 

Deferred Annuity

 

 

 

004

 

001FE10N1

 

XN

 

288,587

 

315,775

 

 

 

 

 

20

 

Deferred Annuity

 

 

 

004

 

001FE10Q1

 

XN

 

144,259

 

156,297

 

 

 

 

 

11

 

Deferred Annuity

 

 

 

004

 

001FE11N1

 

XN

 

168,843

 

180,945

 

 

 

 

 

2

 

Deferred Annuity

 

 

 

004

 

001FE11Q1

 

XN

 

402,164

 

410,368

 

 

 

 

 

3

 

Deferred Annuity

 

 

 

004

 

001FF71N1

 

XN

 

298,001

 

301,371

 

 

 

 

 

18

 

Deferred Annuity

 

 

 

004

 

001FF71Q1

 

XN

 

76,696

 

77,377

 

 

 

 

 

10

 

Deferred Annuity

 

 

 

004

 

001FF72N1

 

XN

 

46,286

 

46,993

 

 

 

 

 

3

 

Deferred Annuity

 

 

 

004

 

001FF72Q1

 

XN

 

81,412

 

83,182

 

 

 

 

 

5

 

Deferred Annuity

 

 

 

004

 

001FFF1N1

 

XN

 

264,636

 

268,031

 

 

 

 

 

8

 

Deferred Annuity

 

 

 

004

 

001FFF1Q1

 

XN

 

129,748

 

131,781

 

 

 

 

 

4

 

Deferred Annuity

 

 

 

004

 

001FG71N1

 

XN

 

90,547

 

92,118

 

 

 

 

 

6

 

Deferred Annuity

 

 

 

004

 

001FG71Q1

 

XN

 

198,397

 

203,482

 

 

 

 

 

2

 

Deferred Annuity

 

 

 

004

 

001FG72N1

 

XN

 

557,950

 

559,480

 

 

 

 

 

17

 

Deferred Annuity

 

 

 

004

 

001FG72Q1

 

XN

 

66,126

 

66,803

 

 

 

 

 

4

 

Deferred Annuity

 

 

 

004

 

001FH10N1

 

XN

 

1,403,651

 

1,470,783

 

 

 

 

 

56

 

Deferred Annuity

 

 

 

004

 

001FH10NQ

 

XN

 

9,250

 

9,710

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FH10Q1

 

XN

 

336,691

 

350,249

 

 

 

 

 

32

 

Deferred Annuity

 

 

 

004

 

001FI10N1

 

XN

 

1,042,787

 

1,068,548

 

 

 

 

 

39

 

Deferred Annuity

 

 

 

004

 

001FI10NM

 

XN

 

73,591

 

75,649

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FI10NQ

 

XN

 

41,454

 

42,459

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FI10Q1

 

XN

 

709,055

 

724,031

 

 

 

 

 

18

 

Deferred Annuity

 

 

 

004

 

001FI10QQ

 

XN

 

46,650

 

47,524

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001FIF0N1

 

XN

 

119,802

 

123,643

 

 

 

 

 

5

 

Deferred Annuity

 

 

 

004

 

001FIF0Q1

 

XN

 

219,976

 

226,027

 

 

 

 

 

4

 

Deferred Annuity

 

 

 

004

 

001RH00L2

 

XN

 

8,435

 

8,435

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001RH01L1

 

XN

 

735,274

 

735,274

 

 

 

 

 

220

 

Deferred Annuity

 

 

 

004

 

001RH23N1

 

XN

 

37,020

 

37,020

 

 

 

 

 

12

 

Deferred Annuity

 

 

 

004

 

001RH25L1

 

XN

 

11,223

 

11,223

 

 

 

 

 

6

 

Deferred Annuity

 

 

 

004

 

001RH26L1

 

XN

 

165,439

 

165,439

 

 

 

 

 

36

 

Deferred Annuity

 

 

 

004

 

001RH28N1

 

XN

 

348,320

 

348,320

 

 

 

 

 

82

 

Deferred Annuity

 

 

 

004

 

001RH29N1

 

XN

 

187,663

 

187,663

 

 

 

 

 

23

 

Deferred Annuity

 

 

 

004

 

001RH30L1

 

XN

 

4,048

 

4,048

 

 

 

 

 

3

 

Deferred Annuity

 

 

 

004

 

001RH40L1

 

XN

 

18,459

 

18,459

 

 

 

 

 

3

 

Deferred Annuity

 

 

 

004

 

001RH41L1

 

XN

 

41,048

 

41,048

 

 

 

 

 

9

 

Deferred Annuity

 

 

 

004

 

001SA51N1

 

XN

 

1,303,019

 

1,330,351

 

 

 

 

 

36

 

Deferred Annuity

 

 

 

004

 

001SA51Q1

 

XN

 

1,036,760

 

1,049,472

 

 

 

 

 

22

 

Deferred Annuity

 

 

 

004

 

001SA51T1

 

XN

 

153,920

 

161,140

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SA53N1

 

XN

 

338,396

 

345,124

 

 

 

 

 

2

 

Deferred Annuity

 

 

 

004

 

001SA53Q1

 

XN

 

303,902

 

303,902

 

 

 

 

 

3

 

Deferred Annuity

 

 

 

004

 

001SA71N1

 

XN

 

928,803

 

959,538

 

 

 

 

 

25

 

Deferred Annuity

 

 

 

004

 

001SA71Q1

 

XN

 

442,220

 

450,025

 

 

 

 

 

14

 

Deferred Annuity

 

 

 

004

 

001SF71N1

 

XN

 

435,812

 

437,321

 

 

 

 

 

8

 

Deferred Annuity

 

 

 

004

 

001SF71Q1

 

XN

 

24,843

 

25,319

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SF72N0

 

XN

 

40,000

 

40,000

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SF72N1

 

XN

 

318,396

 

322,775

 

 

 

 

 

10

 

Deferred Annuity

 

 

 

004

 

001SG71N1

 

XN

 

41,527

 

41,835

 

 

 

 

 

2

 

Deferred Annuity

 

 

 

004

 

001SG72N1

 

XN

 

371,260

 

371,916

 

 

 

 

 

18

 

Deferred Annuity

 

 

 

004

 

001SG72Q1

 

XN

 

34,711

 

34,988

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SH10N1

 

XN

 

828,081

 

857,519

 

 

 

 

 

30

 

Deferred Annuity

 

 

 

004

 

001SH10NM

 

XN

 

9,391

 

9,649

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SH10NQ

 

XN

 

349,687

 

363,149

 

 

 

 

 

11

 

Deferred Annuity

 

 

 

004

 

001SH10Q1

 

XN

 

33,330

 

34,204

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SI10N1

 

XN

 

728,470

 

750,754

 

 

 

 

 

14

 

Deferred Annuity

 

 

 

004

 

001SI10NM

 

XN

 

227,193

 

232,987

 

 

 

 

 

4

 

Deferred Annuity

 

 

 

004

 

001SI10NQ

 

XN

 

9,309

 

9,548

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SI10Q1

 

XN

 

74,272

 

76,882

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SP01N1

 

XN

 

5,483

 

5,483

 

 

 

 

 

2

 

Deferred Annuity

 

 

 

004

 

001SP51N1

 

XN

 

447,371

 

447,371

 

 

 

 

 

10

 

Deferred Annuity

 

 

 

004

 

001SP51NP

 

XN

 

39,001

 

39,001

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SP51Q1

 

XN

 

151,621

 

151,621

 

 

 

 

 

6

 

Deferred Annuity

 

 

 

004

 

001SP52N1

 

XN

 

6,751

 

6,751

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SP55N1

 

XN

 

409,859

 

409,859

 

 

 

 

 

8

 

Deferred Annuity

 

 

 

004

 

001SP56N1

 

XN

 

254,504

 

261,418

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SP71N1

 

XN

 

407,878

 

407,878

 

 

 

 

 

10

 

Deferred Annuity

 

 

 

004

 

001SP71Q1

 

XN

 

152,533

 

152,533

 

 

 

 

 

7

 

Deferred Annuity

 

 

 

004

 

001SP72N1

 

XN

 

4,619

 

4,619

 

 

 

 

 

1

 

Deferred Annuity

 

 

 

004

 

001SP79N1

 

XN

 

99,012

 

99,012

 

 

 

 

 

2

 

Deferred Annuity

 

 

 

 

Company

 

Annuity Type

 

Stat Reserve

 

 

 

 

 

 

 

Type

 

 

 

004

 

Period Certain 5.00% Total

 

151,585

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

Period Certain 5.25% Total

 

2,243,490

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

Period Certain 5.50% Total

 

223,944

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

Period Certain 6.00% Total

 

1,463

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

Period Certain 6.75% Total

 

25,147

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

Period Certain 7.00% Total

 

3,088

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

83 IAM 5.25% Total

 

17,862

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

83 IAM 6.00% Total

 

5,418

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

83 IAM 7.10% Total

 

5,341

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

2000 IAM 5.00% Total

 

21,222

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

2000 IAM 5.25% Total

 

91,696

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

2000 IAM 6.50% Total

 

185,042

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

Net Premium Accumulations

 

22,666,254

 

 

 

 

 

 

 

Payout Annuity

 

 

 

004

 

 

 

 

 

 

 

 

 

 

 

Payout Annuity

 

 

 

 

--------------------------------------------------------------------------------


 

Total

 

 

 

22,212,766

 

 

 

25,641,552

 

 

 

 

 

 

 

Adjustments

 

 

 

—

 

 

 

—

 

 

 

 

 

 

 

Total

 

 

 

22,212,766

 

 

 

25,641,552

 

 

 

 

 

 

 

 

5C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Val Basic

 

 

 

Reserve

 

 

 

 

 

Type

 

 

 

004

 

8C 83 IAM 6.00%

 

 

 

 

 

467

 

 

 

SUPP W/ LIFE CONT.

 

 

 

004

 

8C 83 IAM 6.00%

 

 

 

 

 

2,230

 

 

 

SUPP W/ LIFE CONT.

 

 

 

004

 

8C 83 IAM 6.00%

 

 

 

 

 

1,582

 

 

 

SUPP W/ LIFE CONT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

4,279

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

4,279

 

 

 

 

 

 

 

 

5D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Val Basic

 

 

 

Reserve

 

 

 

 

 

Type

 

 

 

004

 

n/a

 

 

 

 

 

122,497

 

 

 

ADB Rider - TRAD

 

 

 

004

 

n/a

 

 

 

 

 

73

 

 

 

ADB Rider - ISWL

 

 

 

004

 

n/a

 

 

 

 

 

742

 

 

 

ADB Rider - AMEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

123,312

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

123,312

 

 

 

 

 

 

 

 

5E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Val Basic

 

 

 

Reserve

 

 

 

 

 

Type

 

 

 

004

 

n/a

 

 

 

 

 

31,251

 

 

 

DISABILITY - Active - TRAD

 

004

 

n/a

 

 

 

 

 

614

 

 

 

DISABILITY - Active - AMEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

31,865

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

31,865

 

 

 

 

 

 

 

 

5F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Val Basic

 

 

 

Reserve

 

 

 

 

 

Type

 

 

 

004

 

n/a

 

 

 

 

 

—

 

 

 

DISABILITY - Disabled - ISWL

 

004

 

n/a

 

 

 

 

 

338,831

 

 

 

DISABILITY - Disabled - Misc

 

004

 

n/a

 

 

 

 

 

1,095

 

 

 

DISABILITY - Disabled - AMEX

 

004

 

n/a

 

 

 

 

 

45,526

 

 

 

DISABILITY - Disabled - WCL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

385,452

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

385,452

 

 

 

 

 

 

 

 

5G

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Val Basic

 

 

 

Reserve

 

 

 

 

 

Type

 

 

 

004

 

n/a

 

 

 

 

 

87,940

 

 

 

Deficiency - ISWL

 

 

 

004

 

n/a

 

 

 

 

 

12,597

 

 

 

Deficiency - Trad

 

 

 

004

 

n/a

 

 

 

 

 

356

 

 

 

GIO - Trad

 

 

 

004

 

n/a

 

 

 

 

 

20,875

 

 

 

Substandard - Misc

 

 

 

004

 

n/a

 

 

 

 

 

39

 

 

 

GIO - Amex

 

 

 

004

 

n/a

 

 

 

 

 

4,434

 

 

 

Deficiency - WCL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

126,240

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

126,240

 

 

 

 

 

 

 

 

Reinsurance

 

Company

 

Name

 

 

 

Amount Inforce

 

Reserve Credit

 

 

 

 

 

 

 

004

 

RGA Reinsurance Co.

 

 

 

11,907,141

 

32,734

 

 

 

 

 

 

 

004

 

RGA Reinsurance Co.

 

 

 

10,230,806

 

50,270

 

 

 

 

 

 

 

004

 

American United Life Insurance Co.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Optimum Re Insurance Co.

 

 

 

365,444

 

4,696

 

 

 

 

 

 

 

004

 

Employers Reassurance Corp.

 

 

 

1,833

 

29

 

 

 

 

 

 

 

004

 

General Re Life Corp.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Gerling Global Life Reinsurance Co.

 

 

 

75,000

 

265

 

 

 

 

 

 

 

004

 

Gerling Global Life Reinsurance Co.

 

 

 

1,975,641

 

10,364

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

5,982,133

 

613,286

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

4,457,107

 

81,178

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

173,822

 

22,823

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

1,118,340

 

775,973

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

1,263,016

 

134,572

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

32,918

 

278

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

563,311

 

205,762

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

19,862

 

2,995

 

 

 

 

 

 

 

004

 

Hannover Life Reassurance Co. of A

 

 

 

51,853,858

 

11,613,399

 

 

 

 

 

 

 

004

 

Munich American Reassurance Co.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Munich American Reassurance Co.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Optimum Re Insurance Co.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Optimum Re Insurance Co.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Optimum Re Insurance Co.

 

 

 

6,111,708

 

5,011

 

 

 

 

 

 

 

004

 

Optimum Re Insurance Co.

 

 

 

7,418,064

 

32,558

 

 

 

 

 

 

 

004

 

Prudential Insurance Co. of America

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Swiss Re Life & Health America Inc.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Swiss Re Life & Health America Inc.

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

Swiss Re Life & Health America Inc.

 

 

 

31,813,724

 

2,496,064

 

 

 

 

 

 

 

004

 

Swiss Re Life & Health America Inc.

 

 

 

1,309,982

 

11,584

 

 

 

 

 

 

 

004

 

Swiss Re Life & Health America Inc.

 

 

 

617,393

 

371,198

 

 

 

 

 

 

 

004

 

Swiss Re Life & Health America Inc.

 

 

 

2,156,830

 

684,461

 

 

 

 

 

 

 

004

 

Swiss Re Life & Health America Inc.

 

 

 

37,169,896

 

8,107,672

 

 

 

 

 

 

 

004

 

Transamerica Occidental Life Insuran

 

 

 

1,280,829

 

7,075

 

 

 

 

 

 

 

004

 

Transamerica Occidental Life Insuran

 

 

 

375,000

 

1,323

 

 

 

 

 

 

 

004

 

Wilton Reassurance Co.

 

 

 

10,357,170

 

342,103

 

 

 

 

 

 

 

004

 

Transamerica Occidental Life Insuran

 

 

 

—

 

—

 

 

 

 

 

 

 

004

 

European Reinsurance Co. of Zurich

 

 

 

11,710,151

 

9,287,977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

200,340,979

 

34,895,649

 

 

 

 

 

 

 

 

AMERICAN PIONEER

 

Exhibit

 

 

 

 

 

Amount Inforce

 

Statutory Reserve

 

 

 

 

 

 

 

5A

 

 

 

 

 

432,978,327

 

75,488,595

 

 

 

 

 

 

 

5B

 

 

 

 

 

22,212,766

 

25,641,552

 

 

 

 

 

 

 

5C

 

 

 

 

 

—

 

4,279

 

 

 

 

 

 

 

5D

 

 

 

 

 

—

 

123,312

 

 

 

 

 

 

 

5E

 

 

 

 

 

—

 

31,865

 

 

 

 

 

 

 

5F

 

 

 

 

 

—

 

385,452

 

 

 

 

 

 

 

5G

 

 

 

 

 

—

 

126,240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

432,978,327

 

101,801,296

 

 

 

 

 

 

 

Actual

 

 

 

 

 

432,986,000

 

101,801,295

 

7,673

 

(0)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total CEDED

 

 

 

 

 

200,340,979

 

34,895,649

 

 

 

 

 

 

 

Ajustments

 

 

 

 

 

—

 

—

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Total

 

 

 

 

 

200,340,979

 

34,895,649

 

 

 

 

 

 

 

Actual

 

 

 

 

 

200,341,000

 

34,895,649

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total NET

 

 

 

 

 

232,637,347

 

66,905,647

 

 

 

 

 

 

 

Actual

 

 

 

 

 

232,645,000

 

66,905,647

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wilton Coverage Adjustment

 

 

 

3,452,390

 

114,034

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total After Wilton removed

 

 

 

229,192,610

 

66,791,613

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

The Ceding Company sent the information on Exhibit B to the Reinsurer via a CD
data file on Friday, April 10, 2009. The Reinsurer received the information on
Monday, April 13, 2009.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

TRANSFERRED ASSETS

 

The Transferred Assets shall be within one of the following two (2) categories:

 

1. Cash

 

2. United States Dollar-Denominated Securities issued or guaranteed by the
United States Treasury.

 

Valuation of Assets

 

(a) By 5:00 p.m. on the fifth (5th) Business Day prior to the Closing Date, the
parties by mutual agreement shall designate certain Transferred Assets as “IDC
Assets”, provided that IDC quotes prices for such Transferred Assets. All
Transferred Assets not designated as IDC Assets shall be designated “Brokers
Assets.” If the parties cannot agree on the designation of any particular
Transferred Asset as an “IDC Asset”, such Transferred Asset shall be
conclusively deemed to be a Brokers Asset. The fair market value of each
Transferred Asset that is an IDC Asset and each Transferred Asset that is a
Brokers Asset shall be determined as follows:

 

(i) No later than 9:00 a.m. on the Business Day immediately prior to the Closing
Date, Reinsurer shall submit to IDC the CUSIP number (or other unique identifier
if CUSIP is not available) and face amount of each IDC Asset and request that
IDC provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount) as of
approximately 3:00 p.m. on such Business Day. The price quoted by IDC shall be
referred to as the “IDC Price”.

 

(ii) No later than 5:00 p.m. on the fourth (4th) Business Day prior to the
Closing Date, the Reinsurer shall submit simultaneously to each of the three
(3) Brokers the CUSIP number (or other unique identifier if CUSIP is not
available) and face amount of each Brokers Asset and request that each Broker
provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount), with
such price setting forth the bid value and ask value of each such Transferred
Asset as of approximately 3:00 p.m. on the Business Day immediately prior to the
Closing Date. The price quoted by each Broker for each Brokers Asset shall be
the average of such bid and ask price and shall be designated as the “Broker’s
Quote” for each such Brokers Asset.

 

(iii) The Reinsurer and the Ceding Company together shall review the IDC Prices
and Brokers’ Quotes for any errors and omissions or other disagreements
(together, “Disagreements”). If the Reinsurer or the Ceding Company reasonably
determines that there exists any Disagreement, the Reinsurer and the Ceding
Company shall immediately notify IDC or the applicable Broker, as the case may
be, and use their commercially reasonable efforts to determine and resolve with
the applicable party any such Disagreement prior to the Closing, or as promptly
as practicable after the Closing, in accordance with the principles set forth in
this Exhibit C.

 

C-1

--------------------------------------------------------------------------------


 

(b) The fair market value of each IDC Asset shall be the IDC Price. The fair
market value of each Brokers Asset is the Broker’s Quote remaining for such
asset after discarding the highest and lowest Broker’s Quote for such asset. 
Such fair market values for the IDC and Brokers Assets shall be referred to as
the “Fair Market Value” of such asset.

 

(c) For purposes of this Exhibit C:

 

(i) “Brokers” means the following brokers: Citigroup, Merrill Lynch & Co. and
JPMorgan Chase & Co.; provided, that, if any such broker does not provide a
Brokers Quote or hereafter becomes an Affiliate of the Reinsurer or the Ceding
Company, the parties shall mutually decide in good faith whether to proceed
without such Brokers Quote or to identify a mutually acceptable replacement
broker.

 

(ii) “IDC” means the pricing and quotation service offered by Financial Time
Interactive Data Corp.

 

C-2

--------------------------------------------------------------------------------
